Exhibit 10.1

 

 

EXECUTION COPY

[g5iyeq3pj3j4000001.jpg]

LOAN AGREEMENT

Dated as of June 7, 2016

Among

COCA-COLA BOTTLING CO. CONSOLIDATED
as Borrower

THE LENDERS NAMED HEREIN

JPMORGAN CHASE BANK, N.A. and
PNC CAPITAL MARKETS LLC
as Joint Lead Arrangers and Joint Bookrunners

BRANCH BANKING AND TRUST COMPANY

as Joint Lead Arranger

 

PNC BANK, NATIONAL ASSOCIATION and

BRANCH BANKING AND TRUST COMPANY
as Co-Syndication Agents

 

and

 

JPMORGAN CHASE BANK, N.A.
as Administrative Agent

 

 

 



 

--------------------------------------------------------------------------------

TABLE OF CONTENTS

Page

ARTICLE 1 DEFINITIONS AND ACCOUNTING TERMS

1

 

 

 

 

SECTION 1.01.

 

Certain Defined Terms

1

SECTION 1.02.

 

Computation of Time Periods

16

SECTION 1.03.

 

Accounting Terms

16

 

 

 

 

ARTICLE 2 AMOUNTS AND TERMS OF THE ADVANCES

16

 

 

 

 

SECTION 2.01.

 

The Advances.

16

SECTION 2.02.

 

Making the Advances

17

SECTION 2.03.

 

[Intentionally Omitted]

18

SECTION 2.04.

 

Administrative Agent’s Fees

18

SECTION 2.05.

 

Termination of the Commitments

18

SECTION 2.06.

 

Amortization; Repayment of Advances

18

SECTION 2.07.

 

Interest

18

SECTION 2.08.

 

[Intentionally Omitted]

19

SECTION 2.09.

 

Interest Rate Determinations; Changes in Rating Systems

19

SECTION 2.10.

 

Voluntary Conversion and Continuation of Advances

20

SECTION 2.11.

 

Prepayments of Advances

21

SECTION 2.12.

 

Increased Costs

21

SECTION 2.13.

 

Illegality

22

SECTION 2.14.

 

Payments and Computations

22

SECTION 2.15.

 

Taxes

23

SECTION 2.16.

 

Set-Off; Sharing of Payments, Etc.

25

SECTION 2.17.

 

Right to Replace a Lender

25

SECTION 2.18.

 

Evidence of Indebtedness

26

SECTION 2.19.

 

Incremental Term Loans

26

SECTION 2.20.

 

Defaulting Lenders

28

 

 

 

 

ARTICLE 3 CONDITIONS OF LENDING

28

 

 

 

 

SECTION 3.01.

 

Conditions Precedent to Closing

28

 

 

 

 

ARTICLE 4 REPRESENTATIONS AND WARRANTIES

29

 

 

 

 

SECTION 4.01.

 

Representations and Warranties of the Borrower

29

 

 

 

 

ARTICLE 5 COVENANTS OF THE BORROWER

32

 

 

 

 

SECTION 5.01.

 

Covenants

32

 

 

 

 

ARTICLE 6 EVENTS OF DEFAULT

37

 

 

 

 

SECTION 6.01.

 

Events of Default

37

 

 

 

 

ARTICLE 7 THE ADMINISTRATIVE AGENT

40

 

 

 

 

SECTION 7.01.

 

Authorization and Action

40

SECTION 7.02.

 

Administrative Agent’s Reliance, Etc.

40

SECTION 7.03.

 

JPMorgan and Affiliates

40

SECTION 7.04.

 

Lender Credit Decision

41

SECTION 7.05.

 

Indemnification

41

SECTION 7.06.

 

Successor Administrative Agent

41

SECTION 7.07.

 

Arrangers

42

 

 

 

 

i

--------------------------------------------------------------------------------

TABLE OF CONTENTS

Page

ARTICLE 8 MISCELLANEOUS

42

 

 

 

 

SECTION 8.01.

 

Amendments, Etc.

42

SECTION 8.02.

 

Notices, Etc.

43

SECTION 8.03.

 

No Waiver; Remedies

44

SECTION 8.04.

 

Costs, Expenses and Indemnification

45

SECTION 8.05.

 

Binding Effect

46

SECTION 8.06.

 

Assignments and Participations

46

SECTION 8.07.

 

Governing Law; Submission to Jurisdiction

48

SECTION 8.08.

 

Severability

49

SECTION 8.09.

 

Execution in Counterparts; Electronic Execution

49

SECTION 8.10.

 

Survival

49

SECTION 8.11.

 

Waiver of Jury Trial

49

SECTION 8.12.

 

Confidentiality

49

SECTION 8.13.

 

Nonliability of Lenders; No Advisory or Fiduciary Responsibility

50

SECTION 8.14.

 

USA PATRIOT Act

50

SECTION 8.15.

 

Interest Rate Limitation

51

SECTION 8.16.

 

Acknowledgement and Consent to Bail-In of EEA Financial Institutions.

51

 




ii

--------------------------------------------------------------------------------

TABLE OF CONTENTS

Page

SCHEDULES

Schedule I

–Lenders and Commitments

Schedule II

–Existing Liens Securing Indebtedness, in each case, of $5,000,000 or more

Schedule III

–Litigation

Schedule IV

–Subsidiaries

Schedule V

–Permitted Subsidiary Indebtedness

EXHIBITS

Exhibit A

–Form of Notice of Borrowing

Exhibit B

–Form of Assignment and Acceptance

Exhibit C

–Form of Opinion of Special Counsel to the Borrower

Exhibit D

–Form of Compliance Certificate of Borrower

Exhibit E

–List of Closing Documents

 

 

iii

--------------------------------------------------------------------------------

 

LOAN AGREEMENT dated as of June 7, 2016 among COCA-COLA BOTTLING CO.
CONSOLIDATED, a corporation organized under the laws of Delaware (the
“Borrower”), the Lenders from time to time party hereto, PNC BANK, NATIONAL
ASSOCIATION, a national banking association, and BRANCH BANKING AND TRUST
COMPANY, as co-syndication agents, and JPMORGAN CHASE BANK, N.A., a national
banking association, as administrative agent (in such capacity, the
“Administrative Agent”).

WHEREAS, the Borrower has requested that the initial Lenders provide a term loan
facility for the purposes set forth herein, and such Lenders are willing to do
so on the terms and conditions set forth herein;

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, the parties hereto agree as follows:

ARTICLE 1
DEFINITIONS AND ACCOUNTING TERMS

SECTION 1.01.Certain Defined Terms.  As used in this Agreement, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):

“Acquisition Cash Flow” means, with respect to any Person or assets, franchises
or businesses acquired by the Borrower or any of its Consolidated Subsidiaries,
operating income for any period of determination plus any amounts deducted for
depreciation, amortization and operating lease expense in determining operating
income during such period (to the extent not included in Consolidated Operating
Income for such period), all determined using historical financial statements of
such Person, assets, franchises or businesses acquired with appropriate
adjustments thereto in order to reflect such operating income, depreciation,
amortization and operating lease expense on an actual historical combined
pro forma basis as if such Person, assets, franchises or businesses acquired had
been owned by the Borrower or one of its Consolidated Subsidiaries during the
applicable period.  Operating income as used in the preceding sentence will be
determined for the acquired Person, assets, franchises or businesses using the
same method prescribed for determining Consolidated Operating Income.

“Administrative Agent” has the meaning set forth in the introduction hereto.

“Advance” means an advance by a Lender and refers to a Base Rate Advance or a
Eurodollar Rate Advance (each of which shall be a “Type” of Advance).

“Affiliate” means, as to any Person, any other Person (other than a Subsidiary)
which, directly or indirectly, is in control of, is controlled by, or is under
common control with, such Person.  For purposes of this definition, “control” of
a Person means the power, directly or indirectly, either to (a) vote 10% or more
of the securities having ordinary voting power for the election of directors or
other persons performing similar functions of such Person or (b) direct or cause
the direction of the management and policies of such Person, whether by contract
or otherwise.

“Agreement” means this Loan Agreement, as the same may be amended, amended and
restated, supplemented or otherwise modified from time to time.

 

--------------------------------------------------------------------------------

 

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or any of its Affiliates from time to
time concerning or relating to bribery or corruption.

“Applicable Lending Office” means, with respect to any Lender, such Lender’s
Domestic Lending Office in the case of a Base Rate Advance and such Lender’s
Eurodollar Lending Office in the case of a Eurodollar Rate Advance.

“Applicable Rate” means, for any day, with respect to any Base Rate Advance or
Eurodollar Rate Advance, as the case may be, the applicable rate per annum set
forth below under the caption “Base Rate Spread” or “Eurodollar Spread”, as the
case may be, based upon the Ratings by Moody’s, S&P and Fitch, respectively,
applicable on such date:

Level

Ratings

S&P/Moody’s/Fitch

Eurodollar Spread

 

 

Base Rate Spread

 

1

A-/A3/A-

or above

0.875%

0%

2

BBB+/Baa1/BBB+

 

1.00%

0%

3

BBB/Baa2/BBB

 

1.125%

0.125%

4

BBB-/Baa3/BBB-

 

1.25%

0.25%

5

BB+/Ba1/BB+

or lower

1.50%

0.50%

 

For purposes of the foregoing:

If the Borrower shall maintain a Rating from only two of Moody’s, S&P and Fitch
and there is a one-notch split between the two Ratings, then the Level
corresponding to the higher Rating shall apply, but if there is a more than one
notch split in the two Ratings, then the Rating that is one notch higher than
the lowest Rating shall apply.  If the Borrower shall maintain a Rating from all
three of Moody’s, S&P and Fitch and there is a difference in such Ratings, (i)
if there is a one-notch split between the Ratings, then the Level corresponding
to the higher Rating shall apply and (ii) if there is greater than a one-notch
split between the Ratings, then the Level shall be based upon one Level higher
than the Level corresponding to the lowest of the three Ratings shall apply.  If
any of Moody’s, S&P or Fitch shall not have in effect a Rating for the long-term
senior unsecured non-credit-enhanced debt obligations of the Borrower then
outstanding (other than by reason of the circumstances referred to in the last
sentence of this paragraph), then such rating agency shall be deemed to have
established a Rating in Level 5.  If the Ratings established or deemed to have
been established by Moody’s, S&P and Fitch shall be changed (other than as a
result of a change in the rating system of Moody’s, S&P or Fitch), such change
shall be effective as of the date on which it is first announced by the
applicable rating agency, irrespective of when notice of such change shall have
been furnished by the Borrower to the Administrative Agent and the Lenders
pursuant to Section 5.01(c) or otherwise.  Each change in the Applicable Rate
shall apply during the period commencing on the effective date of such change
and ending on the date immediately preceding the effective date of the next such
change.  If the rating system of Moody’s, S&P or Fitch shall change, or if any
such rating agency shall cease to be in the business of rating corporate debt
obligations, the Borrower and the Lenders shall negotiate in good faith to

2

--------------------------------------------------------------------------------

 

amend the definition of Applicable Rate to reflect such changed rating system or
the unavailability of Ratings from such rating agency and, pending the
effectiveness of any such amendment, the Applicable Rate shall be determined by
reference to the Rating most recently in effect prior to such change or
cessation.

“Arrangers” means JPMorgan, PNC Capital Markets LLC and Branch Banking and Trust
Company, as Joint Lead Arrangers, and JPMorgan and PNC Capital Markets LLC, as
Joint Bookrunners.

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an Eligible Assignee, and accepted by the Administrative Agent, in
substantially the form of Exhibit B hereto.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, unless such ownership
interest results in or provides such Person with immunity from the jurisdiction
of courts within the United States or from the enforcement of judgments or writs
of attachment on its assets or permit such Person (or such Governmental
Authority or instrumentality) to reject, repudiate, disavow or disaffirm any
contracts or agreements made by such Person.

“Base Rate” means, for any day, a fluctuating interest rate per annum in effect
from time to time, which rate per annum shall at all times be equal to the
highest of:

(a)the Prime Rate in effect on such day;

(b)1/2 of one percent per annum above the NYFRB Rate in effect on such day; and

(c)the Eurodollar Rate for a one month Interest Period in Dollars on such day
(or if such day is not a Business Day, the immediately preceding Business Day)
plus 1%, provided that the Eurodollar Rate for any day shall be based on the
LIBOR Rate at approximately 11:00 a.m. London time on such day, subject to the
interest rate floors set forth therein.

Any change in the Base Rate due to a change in the Prime Rate, the Federal Funds
Rate or the LIBOR Rate shall be effective from and including the effective date
of such change in the Prime Rate, the Federal Funds Rate or the LIBOR Rate,
respectively.

3

--------------------------------------------------------------------------------

 

“Base Rate Advance” means, at any time, an Advance which bears interest at rates
based upon the Base Rate.

“Borrower” has the meaning set forth in the introduction hereto.

“Borrowing” means a borrowing consisting of simultaneous Advances of the same
Type made by each of the Lenders pursuant to Section 2.01(a).

“Business Day” means a day of the year on which banks are not required or
authorized to close in New York City and, if the applicable Business Day relates
to any Eurodollar Rate Advance, on which dealings are carried on in the London
interbank market.

“Capitalized Lease” of a Person means any lease of Property by such Person as
lessee which would be capitalized on a balance sheet of such Person prepared in
accordance with GAAP.

“Capitalized Lease Obligations” of a Person means the amount of the obligations
of such Person under Capitalized Leases which would be shown as a liability on a
balance sheet of such Person prepared in accordance with GAAP.

“Change in Control” means that:

(a)The Coca-Cola Company and any of its wholly-owned Subsidiaries shall cease to
own, beneficially and of record, at least 10% of the outstanding capital stock
of the Borrower; or

(b)any “person” or “group” (as such terms are used for purposes of
Sections 13(d) and 14(d) of the Exchange Act, whether or not applicable, except
that for purposes of this paragraph (b) such person or group shall be deemed to
have “beneficial ownership” of all shares that such person or group has the
right to acquire, whether such right is exercisable immediately or only after
the passage of time), other than (i) The Coca-Cola Company, (ii) other
shareholders of the Borrower as of the date hereof and (iii) J. Frank Harrison
III, his spouse and the lineal descendants of either of the foregoing (or
trusts, corporations, partnerships, limited partnerships, limited liability
companies or other estate planning vehicles for the benefit thereof), is or
becomes the “beneficial owner” (as such term is used in Rule 13d-3 promulgated
pursuant to the Exchange Act), directly or indirectly, of more than 50% of the
aggregate voting power of all voting shares of the Borrower; or

(c)during any period of 25 consecutive calendar months, a majority of the Board
of Directors of the Borrower shall no longer be composed of individuals (i) who
were members of said Board on the first day of such period, (ii) whose election
or nomination to said Board was approved by individuals referred to in
clause (i) above constituting at the time of such election or nomination at
least a majority of said Board and (iii) whose election or nomination to said
Board was approved by individuals referred to in clauses (i) and (ii) above
constituting at the time of such election or nomination at least a majority of
said Board.

“Change in Law” means the occurrence, after the date of this Agreement (or with
respect to any Lender, if later, the date on which such Lender becomes a
Lender), of any of the following:  (a) the adoption or taking effect of any law,
rule, regulation or treaty, (b) any change

4

--------------------------------------------------------------------------------

 

in any law, rule, regulation or treaty or in the administration, interpretation,
implementation or application thereof by any Governmental Authority, or (c) the
making or issuance of any request, rules, guideline, requirement or directive
(whether or not having the force of law) by any Governmental Authority;
provided, however, that notwithstanding anything herein to the contrary, (i) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines, requirements and directives thereunder, issued in connection
therewith or in implementation thereof, and (ii) all requests, rules,
guidelines, requirements and directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law” regardless of the date enacted, adopted, issued or
implemented.

“Closing Date” means the date as of which the Administrative Agent notifies the
Borrower that the conditions precedent set forth in Section 3.01 have been
satisfied or waived.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Commitment” means, as to each Lender, its obligation to make Advances to the
Borrower pursuant to Section 2.01 in an aggregate principal amount not to exceed
the amount set forth opposite such Lender’s name on Schedule I under the caption
“Commitment”.

“Communications” means all information, documents and other materials that the
Borrower is obligated to furnish to the Administrative Agent pursuant to this
Agreement, including, without limitation, all notices, requests, financial
statements, financial and other reports, certificates and other information
materials, but excluding any such communication that (i) relates to the payment
of any principal or other amount due under this Agreement prior to the scheduled
date therefor, (ii) provides notice of any Default or Event of Default under
this Agreement or (iii) is required to be delivered to satisfy any condition
precedent to the occurrence of the Closing Date and/or any borrowing.

“Compliance Certificate” mean a certificate in substantially the form of Exhibit
D.

“Consolidated” refers to the consolidation of accounts of the Borrower and its
Subsidiaries in accordance with GAAP.

“Consolidated Cash Flow” means, for any period, Consolidated Operating Income
for such period plus (i) any amounts deducted for depreciation, amortization and
operating lease expense, plus (ii) any impairment charges or asset write-down or
write off related to intangible assets, long-lived assets and property, plant
and equipment, solely to the extent that any such charges, write-down or write
off described in this clause (ii) are non-cash items, in each case in
determining Consolidated Operating Income, plus (iii) any non-cash pension
charges related to benefit plan amendments or non-recurring or infrequent
transactions, minus (iv) the amount of the sub-bottling fee payments made to The
Coca-Cola Company or one of its Subsidiaries in consideration for exclusive
distribution rights to the Borrower or one of its Consolidated Subsidiaries
during such applicable period.

“Consolidated Cash Flow/Fixed Charges Ratio” means, at any time, the ratio of
(i) Consolidated Cash Flow for the then most recently concluded period of four
consecutive fiscal quarters of the Borrower to (ii) Consolidated Fixed Charges
for such period.

5

--------------------------------------------------------------------------------

 

“Consolidated Fixed Charges” shall mean, for any period, the sum of
(i) Consolidated Net Interest Expense for such period, (ii) the amount of
obligations of the Borrower and its Consolidated Subsidiaries as lessees, on
leases other than Capitalized Leases, accrued during such period and
(iii) payments made or required to be made by the Borrower and its Consolidated
Subsidiaries during such period under agreements providing for or containing
covenants not to compete.

“Consolidated Funded Indebtedness” shall mean, at any time, the aggregate
outstanding principal amount of all Funded Indebtedness (other than (i) deferred
compensation liabilities of the Borrower and its Consolidated Subsidiaries, (ii)
Unfunded Benefit Liabilities of the Borrower and its Consolidated Subsidiaries
and (iii) the amount of the sub-bottling fee liabilities to The Coca-Cola
Company or one of its Subsidiaries in consideration for exclusive distribution
rights to the Borrower or one of its Consolidated Subsidiaries) of the Borrower
and its Consolidated Subsidiaries, determined and consolidated in accordance
with GAAP.

“Consolidated Funded Indebtedness/Cash Flow Ratio” shall mean, at any time, the
ratio of (a) the aggregate amount of (i) Consolidated Funded Indebtedness and
(ii) 50% of every Contingent Obligation of the Borrower and its Consolidated
Subsidiaries, determined and consolidated in accordance with GAAP to (b) the
aggregate of (i) Consolidated Cash Flow for the then most recently concluded
period of four consecutive fiscal quarters of the Borrower and (ii) Acquisition
Cash Flow for such period.

“Consolidated Net Interest Expense” shall mean, for any period, the aggregate
net amount of interest payments of the Borrower and its Consolidated
Subsidiaries, determined and consolidated in accordance with GAAP, excluding,
however, such amounts as arise from the amortization of capitalized interest,
discount and fees reflected as an asset on the Borrower’s books and records on
the Closing Date.

“Consolidated Operating Income” shall mean, for any period, the net income of
the Borrower and its Consolidated Subsidiaries, before any deduction in respect
of interest or taxes, determined and consolidated in accordance with GAAP,
excluding, however, extraordinary items in accordance with GAAP (which shall
include without limitation, in any event, any income, net of expenses, or loss
realized by the Borrower or any Consolidated Subsidiary from any sale of assets
outside the ordinary course of business, whether tangible or intangible,
including franchise territories and securities).

“Consolidated Total Assets” means, as of the date of any determination thereof,
total assets of the Borrower and its Subsidiaries calculated in accordance with
GAAP on a consolidated basis as of such date.

“Contingent Obligation” of a Person means any agreement, undertaking or
arrangement by which such Person assumes, guarantees, endorses, contingently
agrees to purchase or provide funds for the payment of, or otherwise becomes or
is contingently liable upon, the financial obligation or liability of any other
Person, or agrees to maintain the net worth or working capital or other
financial condition of any other Person, or otherwise assures any creditor of
such other Person against loss, including, without limitation, any comfort
letter, operating agreement, take-or-pay contract or application for a letter of
credit, but excluding the endorsement of instruments for deposit or collection
in the ordinary course of business.

“Continuation”, “Continue” and “Continued” each refers to a continuation of
Eurodollar Rate Advances from one Interest Period to the next Interest Period
pursuant to Section 2.10(b).

6

--------------------------------------------------------------------------------

 

“Controlled Group” means all members of a controlled group of corporations and
all trades or businesses (whether or not incorporated) under common control
which, together with the Borrower or any of its Subsidiaries, are treated as a
single employer under Section 414 of the Code.

“Convert”, “Conversion” and “Converted” each refers to a conversion of Advances
of one Type into Advances of the other Type pursuant to Section 2.09 or
Section 2.10(a).

“Credit Party” means the Administrative Agent or any other Lender.

“Default” means an event that, with notice or lapse of time or both, would
become an Event of Default.

“Defaulting Lender” means any Lender that (a) has failed, within two
(2) Business Days of the date required to be funded or paid, to (i) fund any
portion of its Advances or (ii) pay over to any Credit Party any other amount
required to be paid by it hereunder, unless, in the case of clause (i) above,
such Lender notifies the Administrative Agent in writing that such failure is
the result of such Lender’s good faith determination that a condition precedent
to funding (specifically identified and including the particular default, if
any) has not been satisfied, (b) has notified the Borrower or any Credit Party
in writing, or has made a public statement to the effect, that it does not
intend or expect to comply with any of its funding obligations under this
Agreement (unless such writing or public statement indicates that such position
is based on such Lender’s good faith determination that a condition precedent
(specifically identified and including the particular default, if any) to
funding a loan under this Agreement cannot be satisfied) or generally under
other agreements in which it commits to extend credit, (c) has failed, within
three (3) Business Days after request by a Credit Party, acting in good faith,
to provide a certification in writing from an authorized officer of such Lender
that it will comply with its obligations (and is financially able to meet such
obligations) to fund prospective Advances under this Agreement, provided that
such Lender shall cease to be a Defaulting Lender pursuant to this clause (c)
upon such Credit Party’s receipt of such certification in form and substance
satisfactory to it and the Administrative Agent, or (d) has become the subject
of (A) a Bankruptcy Event or (B) a Bail-In Action.

“Dollars” means the lawful currency of the United States of America.

“Domestic Lending Office” means, with respect to any Lender, the office of such
Lender specified as its “Domestic Lending Office” as such Lender may from time
to time specify to the Borrower and the Administrative Agent.

“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

7

--------------------------------------------------------------------------------

 

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a Person with
the intent to sign, authenticate or accept such contract or record.

“Eligible Assignee” means:

(a)a Lender and any Affiliate of such Lender;

(b)a commercial bank organized under the laws of the United States, or any State
thereof, and having total assets in excess of $1,000,000,000;

(c)a savings bank organized under the laws of the United States, or any State
thereof, and having total assets in excess of $500,000,000;

(d)a commercial bank organized under the laws of any other country which is a
member of the OECD or a political subdivision of any such country, and having
total assets in excess of $1,000,000,000; and

(e)a finance company or other financial institution or fund (whether a
corporation, partnership or other Person) which is engaged in making, purchasing
or otherwise investing in commercial loans in the ordinary course of its
business, and having total assets in excess of $500,000,000;

provided that no Ineligible Institution may be an Eligible Assignee.

“Environmental Law” means any Federal, state or local governmental law, rule,
regulation, order, writ, judgment, injunction or decree relating to pollution or
protection of the environment or the treatment, storage, disposal, release,
threatened release or handling of Hazardous Materials, including, without
limitation, the Comprehensive Environmental Response, Compensation and Liability
Act of 1980, the Resource Conservation and Recovery Act, the Hazardous Materials
Transportation Act, the Clean Water Act, the Toxic Substances Control Act, the
Clean Air Act, the Safe Drinking Water Act, the Atomic Energy Act and the
Federal Insecticide, Fungicide and Rodenticide Act, in each case, as amended
from time to time.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

“Eurocurrency Liabilities” has the meaning set forth in Regulation D of the
Board of Governors of the Federal Reserve System, as in effect from time to
time.

“Eurodollar Lending Office” means, with respect to any Lender, the office of
such Lender specified as its “Eurodollar Lending Office” in Schedule I or in the
Assignment and Acceptance pursuant to which it became a Lender (or, if no such
office is specified, its Domestic

8

--------------------------------------------------------------------------------

 

Lending Office), or such other office of such Lender as such Lender may from
time to time specify to the Borrower and the Administrative Agent.

“Eurodollar Rate” means, with respect to any Eurodollar Rate Advance for any
Interest Period, a rate per annum obtained by dividing (i) the rate per annum
(rounded upward to the nearest whole multiple of 1/16 of 1% per annum) equal to
the London interbank offered rate as administered by ICE Benchmark
Administration (or any other Person that takes over the administration of such
rate) for Dollars for a period equal in length to such Interest Period as
displayed on page LIBOR01 of the Reuters screen or, in the event such rate does
not appear on either of such Reuters pages, on any successor or substitute page
on such screen that displays such rate, or on the appropriate page of such other
information service that publishes such rate as shall be selected by the
Administrative Agent from time to time in its reasonable discretion (in each
case the “LIBOR Screen Rate”) at approximately 11:00 a.m., London time, two
(2) Business Days prior to the commencement of such Interest Period; provided
that, if the LIBOR Screen Rate shall be less than zero, such rate shall be
deemed to be zero for the purposes of this Agreement; provided, further, that if
a LIBOR Screen Rate shall not be available at such time for such Interest Period
(the “Impacted Interest Period”), then the Eurodollar Rate for such Interest
Period shall be the Interpolated Rate; provided, that, if any Interpolated Rate
shall be less than zero, such rate shall be deemed to be zero for purposes of
this Agreement, by (ii) a percentage equal to 100% minus the Eurodollar Rate
Reserve Percentage for such Interest Period.  It is understood and agreed that
all of the terms and conditions of this definition of “Eurodollar Rate” shall be
subject to Section 2.09.

“Eurodollar Rate Advance” means, at any time, an Advance which bears interest at
rates based upon the Eurodollar Rate.

“Eurodollar Rate Reserve Percentage” of any Lender for any Interest Period for
any Eurodollar Rate Advance means the maximum reserve percentage applicable
during such Interest Period (or if more than one such percentage shall be so
applicable, the daily average of such percentages for those days in such
Interest Period during which any such percentage shall be so applicable) under
regulations issued from time to time by the Board of Governors of the Federal
Reserve System (or any successor) for determining the maximum reserve
requirement (including, without limitation, any emergency, supplemental or other
marginal reserve requirement) for such Lender with respect to liabilities or
assets consisting of or including Eurocurrency Liabilities having a term equal
to such Interest Period.

“Events of Default” has the meaning set forth in Section 6.01.

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time.

“Existing Credit Agreement” means that certain Amended and Restated Credit
Agreement, dated as of October 16, 2014, among the Borrower, the lenders party
thereto and JPMorgan, as administrative agent thereunder, as the same may be
amended, restated, supplemented or otherwise modified or refinanced or replaced
from time to time.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code.

9

--------------------------------------------------------------------------------

 

“Federal Funds Rate” means, for any day, the rate calculated by the NYFRB based
on such day’s federal funds transactions by depositary institutions (as
determined in such manner as the NYFRB shall set forth on its public website
from time to time) and published on the next succeeding Business Day by the
NYFRB as the federal funds effective rate.

“Fitch” means Fitch Ratings and its successors.

“Fitch Rating” means, at any time, the rating of the long-term senior unsecured
non-credit-enhanced debt obligations of the Borrower then outstanding most
recently announced by Fitch.

“Funded Indebtedness” of a Person shall mean (i) all liabilities of such Person
of the kinds referred to in clauses (i), (ii), (iii), (iv) and (v) of the
definition of “Indebtedness” herein, including without limitation commercial
paper, of any maturity, and (ii) other indebtedness (including the current
portion thereof) of such Person which would be classified in whole or part as a
long-term liability of such Person in accordance with GAAP, and shall in any
event include (i) any Indebtedness having a final maturity more than one year
from the date of creation of such Indebtedness and (ii) any Indebtedness,
regardless of its term, which is renewable or extendable by such Person
(pursuant to the terms thereof or pursuant to a revolving credit or similar
agreement or otherwise) to a date more than one year from the date of creation
of such Indebtedness or any date of determination of Funded Indebtedness.

“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time.

“Governmental Authority” means the federal government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.

“Hazardous Materials” means petroleum or petroleum products, natural or
synthetic gas, asbestos in any form that is or could become friable, and radon
gas, any substances defined as or included in the definition of “hazardous
substances”, “hazardous wastes”, “hazardous materials”, “extremely hazardous
wastes”, “restricted hazardous wastes”, “toxic substances”, “toxic pollutants”,
“contaminants” or “pollutants”, or words of similar meaning and regulatory
effect, under any Environmental Law and any other substance exposure to which is
regulated under any Environmental Law.

“Impacted Interest Period” has the meaning assigned to such term in the
definition of “Eurodollar Rate”.

“Incremental Term Loan Amendment” has the meaning set forth in Section 2.19(a).

“Indebtedness” of a Person means, without duplication, such Person’s
(i) obligations for borrowed money, (ii) obligations representing the deferred
purchase price of Property or services (excluding accounts payable arising in
the ordinary course of such Person’s business payable on terms customary in the
trade), (iii) obligations, whether or not assumed, secured by Liens or payable
out of the proceeds or production from Property now or hereafter owned or
acquired by such Person, (iv) obligations which are evidenced by notes,
acceptances, or similar instruments, (v) Capitalized Lease Obligations, (vi) net
Rate Hedging Obligations, (vii) Contingent Obligations in respect of
Indebtedness, (viii) obligations for which such Person is obligated

10

--------------------------------------------------------------------------------

 

pursuant to or in respect of a letter of credit and (ix) repurchase obligations
or liabilities of such Person with respect to accounts, notes receivable or
securities sold by such Person.

“Ineligible Institution” means (a) a natural person, (b) a Defaulting Lender,
(c) the Borrower, any of its Subsidiaries or any of its Affiliates, or (d) a
company, investment vehicle or trust for, or owned and operated for the primary
benefit of, a natural person or relative(s) thereof.

“Interest Period” means, with respect to any Eurodollar Rate Advance, the period
beginning on the date such Eurodollar Rate Advance is made or Continued, or
Converted from a Base Rate Advance, and ending on the last day of the period
selected by the Borrower pursuant to the provisions below.  The duration of each
Interest Period shall be one, two, three or six months or (if available to the
Lenders in the opinion of the Lenders) twelve months, as the Borrower may, upon
notice received by the Administrative Agent not later than 12:00 noon (New York
City time) on the third Business Day prior to the first day of such Interest
Period, select; provided that:

(i)any Interest Period that would otherwise end after the Maturity Date shall
end on the Maturity Date;

(ii)each Interest Period that begins on the last Business Day of a calendar
month (or on any day for which there is no numerically corresponding day in the
appropriate subsequent calendar month) shall end on the last Business Day of the
appropriate subsequent calendar month; and

(iii)whenever the last day of any Interest Period would otherwise occur on a day
other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, provided that, if such
extension would cause the last day of such Interest Period to occur in the next
following calendar month, the last day of such Interest Period shall occur on
the next preceding Business Day.

“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum determined by the Administrative Agent (which determination shall be
conclusive and binding absent manifest error) to be equal to the rate that
results from interpolating on a linear basis between: (a) the LIBOR Screen Rate
for the longest period (for which the LIBOR Screen Rate is available) that is
shorter than the Impacted Interest Period and (b) the LIBOR Screen Rate for the
shortest period (for which the LIBOR Screen Rate is available) that exceeds the
Impacted Interest Period, in each case, at such time.

“JPMorgan” means JPMorgan Chase Bank, N.A., a national banking association.

“Lenders” means the Persons listed on Schedule I and any other Person that shall
have become a Lender hereunder pursuant to Sections 2.19(a) and 8.06(a), (b) and
(c), other than any such Person that ceases to be a party hereto pursuant to an
Assignment and Acceptance.

“LIBOR Rate” means the rate per annum described in clause (i) of the definition
of “Eurodollar Rate”.

“LIBOR Screen Rate” has the meaning assigned to such term in the definition of
“Eurodollar Rate”.

11

--------------------------------------------------------------------------------

 

“Lien” means any lien, mortgage, security interest or other charge or
encumbrance of any kind, or any other type of preferential arrangement having
substantially the same effect as a lien, including, without limitation, the lien
or retained security title of a conditional vendor.

“Loan Documents” means this Agreement and any promissory notes issued pursuant
to Section 2.18(d) of this Agreement.  Any reference in this Agreement or any
other Loan Document to a Loan Document shall include all appendices, exhibits or
schedules thereto, and all amendments, restatements, supplements or other
modifications thereto, and shall refer to this Agreement or such Loan Document
as the same may be in effect at any and all times such reference becomes
operative.

“Majority Lenders” means, subject to Section 2.19, at any time, Lenders having
Commitments representing more than 50% of the aggregate Commitments at such
time; provided that, upon the funding of the Advances on the Closing Date,
“Majority Lenders” shall mean, at any time, Lenders holding more than 50% of the
aggregate outstanding principal amount of all of the Advances at such time.

“Margin Stock” means margin stock within the meaning of Regulation U.

“Material Adverse Change” or “Material Adverse Effect” means a material adverse
change in or, as the case may be, effect on (i) the business, condition
(financial or otherwise), or operations of the Borrower and its Consolidated
Subsidiaries taken as a whole, (ii) the legality, validity or enforceability of
this Agreement or (iii) the ability of the Borrower to pay and perform its
obligations hereunder.

“Material Indebtedness” has the meaning set forth in Section 6.01(d).

“Material Subsidiary” shall mean a Subsidiary which (i) owns, leases or occupies
any building, structure or other facility used primarily for the bottling,
canning or packaging of soft drinks or soft drink products or warehousing and
distributing of such products, other than any such building, structure or other
facility or portion thereof, which is not of material importance to the total
business conducted by the Borrower and its Subsidiaries as an entirety, (ii) is
a party to any contract with respect to the bottling, canning, packaging or
distribution of soft drinks or soft drink products, other than any such contract
which is not of material importance to the total business conducted by the
Borrower and its Subsidiaries as an entirety, and in any event includes each of
the Subsidiaries indicated as Material Subsidiaries listed in Schedule IV as of
the date hereof, and (iii) any Subsidiary of the Borrower that would qualify as
a “significant subsidiary” under Regulation S-X of the Securities and Exchange
Commission (or its successor agency).

“Maturity Date” shall mean June 7, 2021.

“Moody’s” means Moody’s Investors Service, Inc. and its successors.

“Moody’s Rating” means, at any time, the rating of the long-term senior
unsecured non-credit-enhanced debt obligations of the Borrower then outstanding
most recently announced by Moody’s.

“Multiemployer Plan” means any employee benefit plan which is a “multiemployer
plan” within the meaning of Section 4001(a)(3) of ERISA and to which the
Borrower or any member of a Controlled Group has or had an obligation to
contribute.

12

--------------------------------------------------------------------------------

 

“Note” has the meaning set forth in Section 2.18.

“Notice of Borrowing” has the meaning set forth in Section 2.02(a).

“NYFRB” means the Federal Reserve Bank of New York.

“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Rate in
effect on such day and (b) the Overnight Bank Funding Rate in effect on such day
(or for any day that is not a Business Day, for the immediately preceding
Business Day); provided that if none of such rates are published for any day
that is a Business Day, the term “NYFRB Rate” means the rate for a federal funds
transaction quoted at 11:00 a.m., New York City time, on such day received by
the Administrative Agent from a Federal funds broker of recognized standing
selected by it; provided, further, that if any of the aforesaid rates shall be
less than zero, such rate shall be deemed to be zero for purposes of this
Agreement.

“OECD” means the Organization for Economic Cooperation and Development.

“OFAC” means the Office of Foreign Assets Control of the U.S. Department of
Treasury.

“Other Taxes” has the meaning set forth in Section 2.15(b).

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight eurodollar borrowings by U.S.-managed
banking offices of depository institutions (as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time)
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate (from and after such date as the NYFRB shall commence to
publish such composite rate).

“Parent” means, with respect to any Lender, any Person as to which such Lender
is, directly or indirectly, a subsidiary.

“Participant Register” has the meaning specified in Section 8.06(e).

“Payment Default” means an event that, with notice or lapse of time or both,
would become an Event of Default under Section 6.01(a).

“PBGC” means the Pension Benefit Guaranty Corporation or any successor.

“Person” means an individual, partnership, corporation (including a business
trust), limited liability company, joint stock company, trust, unincorporated
association, joint venture or other entity, or a government or any political
subdivision or agency thereof.

“Plan” means an employee pension benefit plan (other than a Multiemployer Plan)
to which Section 4021 of ERISA applies and (i) which is maintained for employees
of the Borrower or any member of a Controlled Group or (ii) to which the
Borrower or any member of a Controlled Group made, or was required to make,
contributions at any time within the preceding five years.

“Property” of a Person means any and all property, whether real, personal,
tangible, intangible, or mixed, of such Person, or other assets owned, leased or
operated by such Person.

13

--------------------------------------------------------------------------------

 

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan as its prime rate in effect at its principal office in New
York City; each change in the Prime Rate shall be effective from and including
the date such change is publicly announced as being effective.

“Ratable Share” of any amount means, with respect to any Lender at any time, the
product of (a) a fraction the numerator of which is the amount of such Lender’s
Commitment at such time and the denominator of which is the aggregate
Commitments at such time and (b) such amount; provided that, in the case of
Section 2.20 when a Defaulting Lender shall exist, “Ratable Share” shall mean
the percentage of the aggregate Commitments (disregarding any Defaulting
Lender’s Commitment) represented by such Lender’s Commitment.  If the
Commitments have terminated or expired, the Ratable Shares shall be determined
based upon the percentage obtained by dividing such Lender’s outstanding
Advances by the aggregate outstanding principal amount of all of the Advances at
such time, giving effect to any assignments and to any Lender’s status as a
Defaulting Lender at the time of determination.

“Rate Hedging Obligations” of a Person means any and all obligations of such
Person, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under (a) any and all
agreements, devices or arrangements designed to protect at least one of the
parties thereto from the fluctuations of interest rates, exchange rates or
forward rates applicable to such party’s assets, liabilities or exchange
transactions, including, but not limited to, dollar-denominated or
cross-currency interest rate exchange agreements, forward currency exchange
agreements, interest rate cap or collar protection agreements, forward rate
currency or interest rate options, puts and warrants, and (b) any and all
cancellations, buybacks, reversals, terminations or assignments of any of the
foregoing.

“Rating” means a Moody’s Rating, a S&P Rating or a Fitch Rating, as applicable.

“Register” has the meaning set forth in Section 8.06(d).

“Regulations T, U and X” means Regulations T, U and X issued by the Board of
Governors of the Federal Reserve System, as from time to time amended.

“Reportable Event” means (i) a reportable event described in Section 4043 of
ERISA and regulations thereunder (other than reportable events for which notice
has been waived pursuant to PBGC regulations), (ii) a withdrawal by a
substantial employer from a Plan to which more than one employer contributes, as
referred to in Section 4063(b) of ERISA, or (iii) a cessation of operations at a
facility causing more than 20% of Plan participants to be separated from
employment, as referred to in Section 4062(e) of ERISA.

“Responsible Officer” means the President, the Chief Accounting Officer or the
Chief Financial Officer of the Borrower.

“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business, and its successors.

“S&P Rating” means, at any time, the rating of the long-term senior unsecured,
non-credit-enhanced debt obligations of the Borrower then outstanding most
recently announced by S&P.

14

--------------------------------------------------------------------------------

 

“Sanctioned Country” means, at any time, a country or territory which is itself
the subject or target of any Sanctions (at the time of this Agreement, Cuba,
Iran, North Korea, Sudan and Syria).

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the United Nations Security Council, the European Union or
any EU member state, (b) any Person operating, organized or resident in a
Sanctioned Country or (c) any Person owned or controlled by any such Person or
Persons described in the foregoing clauses (a) or (b).

“Sanctions” means, with respect to any Person, any international economic
sanctions administered or enforced from time to time by (a) the U.S. government,
including those administered by OFAC or the U.S. Department of State or (b) the
United Nations Security Council, the European Union, any European Union member
state or Her Majesty’s Treasury of the United Kingdom, in each case, to the
extent applicable to such Person.

“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company or other entity of which at least a majority of the
securities or other ownership interests having by the terms thereof ordinary
voting power to elect a majority of the board of directors or other persons
performing similar functions of such corporation, partnership, limited liability
company or other entity (irrespective of whether or not at the time securities
or other ownership interests of any other class or classes of such corporation,
partnership, limited liability company or other entity shall have or might have
voting power by reason of the happening of any contingency) is at the time
directly or indirectly owned or controlled by such Person or one or more
Subsidiaries of such Person or by such Person and one or more Subsidiaries of
such Person; provided that, notwithstanding the foregoing, Piedmont Coca-Cola
Bottling Partnership, a Delaware general partnership, shall be deemed to be a
Subsidiary of the Borrower so long as the Borrower owns a greater than 50%
economic interest therein.

“Taxes” has the meaning set forth in Section 2.15(a).

“Termination Event” means, with respect to a Plan which is subject to Title IV
of ERISA, (a) a Reportable Event, (b) the withdrawal of the Borrower or any
other member of the Controlled Group from such Plan during a plan year in which
the Borrower or any other member of the Controlled Group was a “substantial
employer” as defined in Section 4001(a)(2) of ERISA or was deemed such under any
other provision of Title IV of ERISA, (c) the termination of such Plan, the
filing of a notice of intent to terminate such Plan or the treatment of an
amendment of such Plan as a termination under Section 4041 of ERISA or (d) the
institution by the PBGC of proceedings to terminate such Plan, in each case
which could reasonably be expected to have a Material Adverse Effect.

“Type” refers to whether an Advance is a Base Rate Advance or a Eurodollar Rate
Advance.

“Unfunded Benefit Liabilities” means the sum of (i) the amount (if any) by which
the present value of all vested and unvested accrued benefits under a single
employer plan, as defined in Section 4001(a)(15) of ERISA, exceeds the fair
market value of assets allocable to such benefits, all determined as of the then
most recent valuation date for such Plans using the PBGC actuarial assumptions
utilized for purposes of determining the current liability for purposes of such
valuation and (ii) the accrued liabilities for benefits under the
post-retirement benefit plan of the Borrower and its Consolidated Subsidiaries,
determined in accordance with GAAP.

15

--------------------------------------------------------------------------------

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

SECTION 1.02.Computation of Time Periods.  In this Agreement in the computation
of periods of time from a specified date to a later specified date, the word
“from” means “from and including” and the words “to” and “until” mean “to but
excluding”.

SECTION 1.03.Accounting Terms.

(a)All accounting terms not specifically defined herein shall be construed in
accordance with GAAP consistent with those applied in the preparation of the
financial statements referred to in Section 4.01(e).

(b)Notwithstanding any other provision contained herein, all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made (i) without
giving effect to any election under Accounting Standards Codification 825-10-25
(or any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect) to value any Indebtedness or other
liabilities of the Borrower or any Subsidiary at “fair value”, as defined
therein, (ii) without giving effect to any treatment of Indebtedness in respect
of convertible debt instruments under Accounting Standards Codification 470-20
(or any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect) to value any such Indebtedness in a reduced
or bifurcated manner as described therein, and such Indebtedness shall at all
times be valued at the full stated principal amount thereof and (iii) by
excluding from Consolidated Cash Flow all non-cash credits or charges resulting
from commodity hedging transactions.

(c)If at any time any change in GAAP would affect the computation of any
financial ratio or requirement set forth herein, and the Borrower so requests,
the Administrative Agent, the Lenders and the Borrower will negotiate in good
faith to amend such ratio or requirement to preserve the original intent thereof
in light of such change in GAAP; provided that until so amended, such ratio or
requirement shall continue to be computed in accordance with GAAP as in effect
prior to such change therein.  Without limiting the foregoing, leases shall
continue to be classified and accounted for on a basis consistent with that
reflected in the financial statements referred to in Section 4.01(e) for all
purposes of this Agreement, notwithstanding any change in GAAP related thereto,
unless the parties thereto shall enter into a mutually acceptable amendment
addressing such change as provided for above.

ARTICLE 2
AMOUNTS AND TERMS OF THE ADVANCES

SECTION 2.01.The Advances.

(a)Each Lender severally (and not jointly) agrees, on and subject to the terms
and conditions hereinafter set forth, to make an advance to the Borrower (each,
an “Advance”) on the Closing Date in the amount set forth under the heading
“Commitment” opposite such Lender’s name on Schedule I.  Each Borrowing and each
Conversion or Continuation thereof (i) shall be in an aggregate amount not less
than $1,000,000 or an integral multiple of $500,000 in excess thereof and
(ii) shall consist of Advances of the same Type (and, if such Advances are
Eurodollar Rate Advances, having the same Interest Period) made, Continued or
Converted on the same day by the Lenders ratably according to their respective
Commitments, except in each case as otherwise provided in Sections 2.09(e) and
(f), as applicable.  Amounts borrowed under this Section 2.01(a) and then repaid
or prepaid may not be reborrowed.

16

--------------------------------------------------------------------------------

 

SECTION 2.02.Making the Advances. 

(a)(i)  Each Borrowing shall be made on notice, given not later than 12:00 noon
(New York City time) on the third Business Day prior to the date of such
Borrowing (in the case of a Borrowing consisting of Eurodollar Rate Advances) or
given not later than 12:00 noon (New York City time) on the Business Day of such
Borrowing (in the case of a Borrowing consisting of Base Rate Advances), by the
Borrower to the Administrative Agent, which shall give to each Lender prompt
notice thereof.

(ii)Each such notice of a Borrowing (a “Notice of Borrowing”) shall be in
writing in substantially the form of Exhibit A hereto, specifying therein the
requested (i) date of such Borrowing, (ii) Type of Advances comprising such
Borrowing, (iii) amount of such Borrowing, and (iv) in the case of a Borrowing
consisting of Eurodollar Rate Advances, initial Interest Period for each such
Advance.

(iii)Each Lender shall, before 1:00 p.m. (New York City time) on the date of
such Borrowing, make available for the account of its Applicable Lending Office
to the Administrative Agent at its address referred to in Section 8.02, in same
day funds, such Lender’s ratable portion of such Borrowing.

(iv)Upon the Administrative Agent’s receipt of such funds and upon fulfillment
of the applicable conditions set forth in Article 3, the Administrative Agent
will make such funds available to the Borrower at the Administrative Agent’s
aforesaid address.

(b)Each Notice of Borrowing shall be irrevocable and binding on the
Borrower.  In the case of any Borrowing which the related Notice of Borrowing
specifies is to be comprised of Eurodollar Rate Advances, the Borrower shall
indemnify each Lender against any loss, cost or expense (excluding loss of
profit) reasonably incurred by such Lender as a result of any failure to make
such Borrowing (including, without limitation, as a result of any failure to
fulfill, on or before the date specified in such Notice of Borrowing, the
applicable conditions set forth in Article 3) and the liquidation or
reemployment of deposits or other funds acquired by such Lender to fund the
Advance to be made by such Lender as part of such Borrowing.  A certificate as
to the amount of such losses, costs and expenses, submitted to the Borrower and
the Administrative Agent by such Lender, shall be conclusive and binding for all
purposes, absent manifest error.

(c)Unless the Administrative Agent shall have received notice from a Lender
prior to the date of any Borrowing that such Lender will not make available to
the Administrative Agent such Lender’s ratable portion of such Borrowing, the
Administrative Agent may assume that such Lender has made such portion available
to the Administrative Agent on the date of such Borrowing in accordance with
subsection (a) of this Section 2.02 and the Administrative Agent may, in
reliance upon such assumption, make available to the Borrower on such date a
corresponding amount.  If and to the extent that such Lender shall not have so
made such ratable portion available to the Administrative Agent, such Lender and
the Borrower severally agree to repay to the Administrative Agent forthwith on
demand (but without duplication) such corresponding amount together with
interest thereon, for each day from the date such amount is made available to
the Borrower until the date such amount is repaid to the Administrative Agent,
at (i) in the case of the Borrower, the interest rate applicable at the time to
Advances comprising such Borrowing and (ii) in the case of such Lender, the
Federal Funds Rate.  If such Lender shall repay to the Administrative Agent such
corresponding amount, such amount so repaid shall constitute such Lender’s
Advance as part of such Borrowing for purposes of this Agreement (and such
Advance shall be deemed to have been made by such Lender on the date on which
such amount is so repaid to the Administrative Agent).

17

--------------------------------------------------------------------------------

 

(d)The failure of any Lender to make the Advance to be made by it as part of any
Borrowing shall not relieve the other Lenders of their obligations hereunder to
make an Advance on the date of such Borrowing, and no Lender shall be
responsible for the failure of any other Lender to make the Advance to be made
by such other Lender on the date of any Borrowing. 

SECTION 2.03.[Intentionally Omitted].

SECTION 2.04.Administrative Agent’s Fees.  The Borrower agrees to pay to the
Administrative Agent, for the Administrative Agent’s own account, an
administrative agency fee at the times and in the amounts heretofore agreed
between the Borrower and the Administrative Agent.

SECTION 2.05.Termination of the Commitments.  The Commitments shall be
automatically terminated upon the funding of the Advances on the Closing Date,
and once so terminated may not be reinstated.

SECTION 2.06.Amortization; Repayment of Advances.

(a)Amortization.  The Borrower shall repay Advances on each date set forth below
in the aggregate principal amount set forth opposite such date:

Date

Amount

September 30, 2018

$7,500,000

December 31, 2018

$7,500,000

March 31, 2019

$7,500,000

June 30, 2019

$7,500,000

September 30, 2019

$7,500,000

December 31, 2019

$7,500,000

March 31, 2020

$7,500,000

June 30, 2020

$7,500,000

September 30, 2020

$11,250,000

December 31, 2020

$11,250,000

March 31, 2021

$11,250,000

 

(b)Repayment.  To the extent not previously repaid, all unpaid Advances shall be
paid in full in Dollars by the Borrower on the Maturity Date.

SECTION 2.07.Interest.

(a)Ordinary Interest.  The Borrower shall pay interest on the unpaid principal
amount of each Advance made by each Lender, from the date of such Advance until
such principal amount shall be paid in full, at the following rates per annum:

(i)Base Rate Advances.  While such Advance is a Base Rate Advance, a rate per
annum equal to the Base Rate in effect from time to time plus the Applicable
Rate for Base Rate Advances as in effect from time to time, payable quarterly in
arrears on the last Business Day of each March, June, September and December and
on the date such Base Rate Advance shall be Converted, on the Maturity Date and
on the date of payment in full.

(ii)Eurodollar Rate Advances.  While such Advance is a Eurodollar Rate Advance,
a rate per annum for each Interest Period for such Advance equal to the sum of
the

18

--------------------------------------------------------------------------------

 

Eurodollar Rate for such Interest Period plus the Applicable Rate for Eurodollar
Rate Advances as in effect from time to time, payable on the last day of such
Interest Period and, if such Interest Period has a duration of more than three
months, on each day which occurs at three-month intervals after the first day of
such Interest Period, and on each date on which such Eurodollar Rate Advance
shall be Continued, Converted, on the Maturity Date and on the date of payment
in full. 

(b)Default Interest.  Notwithstanding the foregoing, if any Payment Default
shall have occurred and be continuing, the Borrower shall pay interest on:

(i)the unpaid principal amount of each Advance owing to each Lender, payable on
demand (and in any event in arrears on the dates referred to in
Section 2.07(a)(i) or (a)(ii) above), at a rate per annum equal at all times to
2% per annum above the rate per annum required to be paid on such Advance
pursuant to said Section 2.07(a)(i) or (a)(ii), as applicable; provided that if
such Payment Default shall be continuing at the end of any Interest Period for
any Eurodollar Rate Advance, such Advance shall forthwith be Converted to a Base
Rate Advance bearing interest as aforesaid in this Section 2.07(b)(i); and

(ii)the amount of any interest, fee or other amount payable hereunder that is
not paid when due, from the date such amount shall be due until such amount
shall be paid in full, payable on demand (and in any event in arrears on the
date such amount shall be paid in full), at a rate per annum equal at all times
to 2% per annum above the rate per annum required to be paid on Base Rate
Advances pursuant to Section 2.07(a)(i) above.

SECTION 2.08.[Intentionally Omitted].

SECTION 2.09.Interest Rate Determinations; Changes in Rating Systems.

(a)The Administrative Agent shall give prompt notice to the Borrower and the
Lenders of the applicable interest rates determined by the Administrative Agent
for the purposes of Section 2.07.

(b)If the relevant rates do not appear on Reuters Screen LIBOR01, and the
Eurodollar Rate cannot be determined on the basis set forth in the second
proviso to clause (i) of the definition of “Eurodollar Rate”:

(i)the Administrative Agent shall forthwith notify the Borrower and the Lenders
that the interest rate cannot be determined for such Eurodollar Rate Advances
for such Interest Period,

(ii)each Eurodollar Rate Advance will automatically, on the last day of the then
existing Interest Period therefor, Convert into a Base Rate Advance, and

(iii)the obligation of the Lenders to make or Continue, or to Convert Advances
into, Eurodollar Rate Advances shall be suspended until the Administrative Agent
shall notify the Borrower and the Lenders that the circumstances causing such
suspension no longer exist.

(c)If, with respect to any Eurodollar Rate Advances, the Majority Lenders notify
the Administrative Agent that the Eurodollar Rate for any Interest Period for
such Advances will not adequately reflect the cost to such Majority Lenders of
making, funding or maintaining their respective

19

--------------------------------------------------------------------------------

 

Eurodollar Rate Advances for such Interest Period, the Administrative Agent
shall forthwith so notify the Borrower and the Lenders, whereupon: 

(i)each Eurodollar Rate Advance will automatically, on the last day of the then
existing Interest Period therefor, Convert into a Base Rate Advance, and

(ii)the obligation of the Lenders to make or Continue, or to Convert Advances
into, Eurodollar Rate Advances shall be suspended until the Administrative Agent
shall notify the Borrower and such Lenders that the circumstances causing such
suspension no longer exist.

(d)If the Borrower shall fail to select the duration of any ensuing Interest
Period for any outstanding Eurodollar Rate Advances in accordance with the
provisions contained in the definition of “Interest Period” in Section 1.01, the
Administrative Agent will forthwith so notify the Borrower and the Lenders and
the Borrower will automatically be deemed to have selected an Interest Period of
one month therefor.

(e)On the date on which the aggregate unpaid principal amount of Eurodollar Rate
Advances comprising any Borrowing shall be reduced, by payment or prepayment or
otherwise, to less than $1,000,000, such Advances shall automatically Convert
into Base Rate Advances.

(f)Upon the occurrence and during the continuance of any Event of Default,
(x) each Eurodollar Rate Advance shall automatically, on the last day of the
then existing Interest Period therefor, Convert into a Base Rate Advance and
(y) the obligation of the Lenders to make or Continue, or to Convert Advances
into, Eurodollar Rate Advances shall automatically be suspended until such Event
of Default shall be cured or waived.

SECTION 2.10.Voluntary Conversion and Continuation of Advances.

(a)Optional Conversion.  The Borrower may on any Business Day, upon notice given
to the Administrative Agent not later than 12:00 noon (New York City time) on
the third Business Day prior to the date of the proposed Conversion and subject
to the provisions of Sections 2.09 and 2.13, Convert all or any portion of the
outstanding Advances of one Type comprising part of the same Borrowing into
Advances of the other Type; provided that (i) any Conversion of Base Rate
Advances into Eurodollar Rate Advances shall be in an amount not less than the
minimum amount specified in Section 2.01(a) and (ii) in the case of any such
Conversion of a Eurodollar Rate Advance into a Base Rate Advance on a day other
than the last day of an Interest Period therefor, the Borrower shall reimburse
the Lenders in respect thereof pursuant to Section 8.04(c).  Each such notice of
a Conversion shall, within the restrictions specified above, specify (x) the
date of such Conversion, (y) the Advances to be Converted, and (z) if such
Conversion is into Eurodollar Rate Advances, the duration of the initial
Interest Period for each such Advance.  Each notice of Conversion shall be
irrevocable and binding on the Borrower.

(b)Continuations.  The Borrower may, on any Business Day, upon notice given to
the Administrative Agent not later than 12:00 noon (New York City time) on the
third Business Day prior to the date of the proposed Continuation and subject to
the provisions of Sections 2.09 and 2.13, Continue all or any portion of the
outstanding Eurodollar Rate Advances comprising part of the same Borrowing for
one or more Interest Periods; provided that (i) Eurodollar Rate Advances so
Continued and having the same Interest Period shall be in an amount not less
than the minimum amount specified in Section 2.01(a) and (ii) in the case of any
such Continuation on a day other than the last day of an Interest Period
therefor, the Borrower shall reimburse the Lenders in respect thereof pursuant
to Section 8.04(c).  Each such notice of a Continuation shall, within the
restrictions specified above, specify (x) the date of such Continuation,

20

--------------------------------------------------------------------------------

 

(y) the Eurodollar Rate Advances to be Continued and (y) the duration of the
initial Interest Period (or Interest Periods) for the Eurodollar Rate Advances
subject to such Continuation.  Each notice of Continuation shall be irrevocable
and binding on the Borrower. 

SECTION 2.11.Prepayments of Advances.  The Borrower may, on notice given not
later than 12:00 noon (New York City time) on the second Business Day prior to
the date of the proposed prepayment of Advances (in the case of Eurodollar Rate
Advances) or given not later than 12:00 noon (New York City time) on the
Business Day of the proposed prepayment of Advances (in the case of Base Rate
Advances), stating the proposed date and aggregate principal amount of the
prepayment, and if such notice is given the Borrower shall, prepay, without
penalty or premium, the outstanding principal amounts of the Advances comprising
part of the same Borrowing in whole or ratably in part, together with accrued
interest to the date of such prepayment on the principal amount prepaid;
provided, however, that (x) each partial prepayment shall be in an aggregate
principal amount not less than $5,000,000 or integral multiples of $1,000,000 in
excess thereof and (y) in the case of any such prepayment of a Eurodollar Rate
Advance on a day other than the last day of an Interest Period therefor, the
Borrower shall reimburse the Lenders in respect thereof pursuant to
Section 8.04(c).  The Borrower shall have no right to prepay the Advances except
as provided in this Section 2.11 (or as required pursuant to the other
provisions of this Agreement).  Each prepayment of a Borrowing shall be applied
ratably to the Advances included in the prepaid Borrowing in such order of
application as directed by the Borrower.  Prepayments of Advances may not be
reborrowed.

SECTION 2.12.Increased Costs.

(a)If, due to a Change in Law, there shall be any increase in the cost to any
Person of agreeing to make or making, funding or maintaining Advances or any
Person shall be subjected to any reserve, special deposit, taxes, duties,
levies, imposts, deductions, assessments (including any compulsory loan
requirement, insurance charge or other assessment), fees, charges, withholdings,
liquidity or similar requirement, and any and all liabilities with respect to
the foregoing, (other than Taxes, Other Taxes, and amounts excluded from “Taxes”
as defined in Section 2.15(a)) on its loans, loan principal, letters of credit,
commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto, then the Borrower shall from time to time, upon
demand by such Person (with a copy of such demand to the Administrative Agent),
pay to the Administrative Agent for the account of such Person additional
amounts sufficient to compensate such Person for such increased cost.  A
certificate as to the amount of such increased cost, prepared in good faith and
submitted to the Borrower and the Administrative Agent by such Person, shall be
conclusive and binding for all purposes, absent manifest error.

(b)If any Lender determines that compliance with any law or regulation or any
guideline or request from any central bank or other governmental authority
(whether or not having the force of law) affects or would affect the amount of
capital or liquidity required or expected to be maintained by such Lender or any
corporation controlling such Lender and that the amount of such capital or
liquidity is increased by or based upon the existence of such Lender’s
commitment to lend (or Continue or Convert any Advance) hereunder and other
commitments of this type, then, upon demand by such Lender (with a copy of such
demand to the Administrative Agent), the Borrower shall immediately pay to the
Administrative Agent for the account of such Lender, from time to time as
specified by such Lender, additional amounts sufficient to compensate such
Lender or such corporation in the light of such circumstances, to the extent
that such Lender reasonably determines such increase in capital or liquidity to
be allocable to the existence of such Lender’s commitment to lend hereunder.  A
certificate as to such amounts, prepared in good faith and submitted to the
Borrower and the Administrative Agent by such Lender, shall be conclusive and
binding for all purposes, absent manifest error.

21

--------------------------------------------------------------------------------

 

SECTION 2.13.Illegality. Notwithstanding any other provision of this Agreement,
if any Lender shall notify the Administrative Agent that the introduction of or
any change in or in the interpretation of any law or regulation makes it
unlawful, or any central bank or other governmental authority asserts that it is
unlawful, for such Lender or its Eurodollar Lending Office to perform its
obligations hereunder to make or Continue Eurodollar Rate Advances or to fund or
otherwise maintain Eurodollar Rate Advances hereunder, (i) the obligation of
such Lender to make or Continue, or to Convert Advances into, Eurodollar Rate
Advances shall be suspended until the Administrative Agent shall notify the
Borrower and the Lenders that the circumstances causing such suspension no
longer exist and (ii) each Eurodollar Rate Advance of such Lender shall convert
into a Base Rate Advance at the end of the then current Interest Period for such
Eurodollar Rate Advance. 

SECTION 2.14.Payments and Computations.

(a)The Borrower shall make each payment hereunder without set-off or
counterclaim not later than 1:00 p.m. (New York City time) on the day when due
in Dollars to the Administrative Agent at its address referred to in
Section 8.02 in same day funds.  The Administrative Agent will promptly
thereafter cause to be distributed like funds relating to the payment of
principal or interest ratably (other than amounts payable pursuant to
Section 2.02(b), 2.12, 2.15 or 8.04(c)) to the Lenders for the account of their
respective Applicable Lending Offices, and like funds relating to the payment of
any other amount payable to any Lender to such Lender for the account of its
Applicable Lending Office, in each case to be applied in accordance with the
terms of this Agreement.  Upon its acceptance of an Assignment and Acceptance
and recording of the information contained therein in the Register pursuant to
Section 8.06(d), from and after the Closing Date specified in such Assignment
and Acceptance, the Administrative Agent shall make all payments hereunder in
respect of the interest assigned thereby to the Lender assignee thereunder, and
the parties to such Assignment and Acceptance shall make all appropriate
adjustments in such payments for periods prior to such Closing Date directly
between themselves.

(b)All computations of interest based on the Prime Rate shall be made by the
Administrative Agent on the basis of a year of 365 or 366 days, as the case may
be, for the actual number of days (including the first day but excluding the
last day) occurring in the period for which such interest is payable.  All
computations of interest based on the Eurodollar Rate or the Federal Funds Rate
shall be made by the Administrative Agent on the basis of a year of 360 days,
for the actual number of days (including the first day but excluding the last
day) occurring in the period for which such interest or fee is payable.  Each
determination by the Administrative Agent of an interest rate hereunder shall be
conclusive and binding for all purposes, absent manifest error.

(c)Whenever any payment hereunder would be due on a day other than a Business
Day, such due date shall be extended to the next succeeding Business Day, and
any such extension of such due date shall in such case be included in the
computation of payment of interest; provided, however, that if such extension
would cause payment of interest on or principal of Eurodollar Rate Advances to
fall due in the next following calendar month, such payment shall be made on the
next preceding Business Day.

(d)Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Lenders hereunder that the
Borrower will not make such payment in full, the Administrative Agent may assume
that the Borrower has made such payment in full to the Administrative Agent on
such date and the Administrative Agent may, in reliance upon such assumption,
cause to be distributed to each Lender on such due date an amount equal to the
amount then due such Lender.  If and to the extent that the Borrower shall not
have so made such payment in full to the Administrative Agent, each Lender shall
repay to the Administrative Agent forthwith on demand such

22

--------------------------------------------------------------------------------

 

amount distributed to such Lender together with interest thereon, for each day
from the date such amount is distributed to such Lender until the date such
Lender repays such amount to the Administrative Agent, at the Federal Funds
Rate. 

SECTION 2.15.Taxes.

(a)Any and all payments by the Borrower hereunder shall be made, in accordance
with Section 2.14, free and clear of and without deduction for any and all
present or future taxes, duties, levies, imposts, deductions, assessments, fees,
charges or withholdings, and all liabilities with respect thereto, excluding, in
the case of each Lender and the Administrative Agent, (i) taxes imposed on its
income, and franchise taxes imposed on it, by the jurisdiction under the laws of
which such Lender or the Administrative Agent (as the case may be) is organized
or any political subdivision thereof and, in the case of each Lender, taxes
imposed on its income, and franchise taxes imposed on it, by the jurisdiction of
such Lender’s Applicable Lending Office or any political subdivision thereof,
and (ii) any U.S. federal withholding taxes imposed by FATCA (all such
non‑excluded taxes, duties, levies, imposts, deductions, assessments, fees,
charges, withholdings and liabilities being hereinafter referred to as
“Taxes”).  If the Borrower shall be required by law to deduct any Taxes from or
in respect of any sum payable hereunder to any Lender or the Administrative
Agent, (i) the sum payable shall be increased as may be necessary so that after
making all required deductions (including deductions applicable to additional
sums payable under this Section 2.15) such Lender or the Administrative Agent
(as the case may be) receives an amount equal to the sum it would have received
had no such deductions been made, (ii) the Borrower shall make such deductions
and (iii) the Borrower shall pay the full amount deducted to the relevant
taxation authority or other authority in accordance with applicable law.

(b)In addition, the Borrower agrees to pay any present or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies which arise from any payment made hereunder or from the execution,
delivery or registration of, or otherwise with respect to, this Agreement
(hereinafter referred to as “Other Taxes”).

(c)The Borrower will indemnify each Lender and the Administrative Agent for the
full amount of Taxes or Other Taxes (including, without limitation, any Taxes
and Other Taxes imposed by any jurisdiction on amounts payable under this
Section 2.15) paid by such Lender or the Administrative Agent (as the case may
be) and any liability (including penalties, interest and expenses) arising
therefrom or with respect thereto, whether or not such Taxes or Other Taxes were
correctly or legally asserted.  This indemnification shall be made within thirty
(30) days from the date such Lender or the Administrative Agent (as the case may
be) makes written demand therefor.  A certificate as to the amount of such Taxes
and Other Taxes, submitted to the Borrower and the Administrative Agent by such
Lender, shall be conclusive and binding (as between the Borrower, the Lenders
and the Administrative Agent) for all purposes, absent manifest error.

(d)Within thirty (30) days after the date of any payment of Taxes, the Borrower
will furnish to the Administrative Agent, at its address referred to in
Section 8.02, the original or a certified copy of a receipt evidencing payment
thereof or other proof of payment of such Taxes reasonably satisfactory to the
relevant Lender(s).  If no Taxes are payable in respect of any payment
hereunder, upon the request of the Administrative Agent the Borrower will
furnish to the Administrative Agent, at such address, a statement to such effect
with respect to each jurisdiction designated by the Administrative Agent.

(e)Each Lender organized under the laws of a jurisdiction outside the United
States, on or prior to the date of its execution and delivery of this Agreement
(in the case of each Lender) and on the date of the Assignment and Acceptance
pursuant to which it becomes a Lender (in the case of each

23

--------------------------------------------------------------------------------

 

other Lender), and from time to time thereafter if requested in writing by the
Borrower (but only so long as such Lender remains lawfully able to do so), shall
provide the Borrower with Internal Revenue Service Form W‑8BEN, W-8BEN-E or
W‑8ECI, as appropriate, or any successor form prescribed by the Internal Revenue
Service, certifying that such Lender is entitled to benefits under an income tax
treaty to which the United States is a party which reduces the rate of
withholding tax on payments of interest (or that such Lender is eligible for the
portfolio interest exemption) or certifying that the income receivable pursuant
to this Agreement is effectively connected with the conduct of a trade or
business in the United States.  If the form provided by a Lender at the time
such Lender first becomes a party to this Agreement indicates a United States
interest withholding tax rate in excess of zero, withholding tax at such rate
shall be considered excluded from “Taxes” as defined in Section 2.15(a). 

(f)For any period with respect to which a Lender has failed to provide the
Borrower with the appropriate form described in Section 2.15(e) (other than if
such failure is due to a change in law occurring subsequent to the date on which
a form originally was required to be provided, or if such form otherwise is not
required under the first sentence of subsection (e) above), such Lender shall
not be entitled to indemnification under Section 2.15(a) or (c) with respect to
Taxes imposed by the United States; provided, however, that should a Lender
become subject to Taxes because of its failure to deliver a form required
hereunder, the Borrower shall take such steps as the Lender may reasonably
request to assist the Lender to recover such Taxes.

(g)Any Lender claiming any additional amounts payable pursuant to this
Section 2.15 shall use reasonable efforts (consistent with its internal policy
and legal and regulatory restrictions) to change the jurisdiction of its
Applicable Lending Office(s) if the making of such a change would avoid the need
for, or reduce the amount of, any such additional amounts that may thereafter
accrue and would not, in the reasonable judgment of such Lender, be otherwise
disadvantageous to such Lender.

(h)Each Lender shall severally indemnify the Administrative Agent for any taxes,
duties, levies, imposts, deductions, assessments, fees, charges or withholdings,
and any and all liabilities with respect to the foregoing (but, in the case of
any Taxes or Other Taxes, only to the extent that the Borrower has not already
indemnified the Administrative Agent for such Taxes or Other Taxes and without
limiting the obligation of the Borrower to do so) attributable to such Lender
that are paid or payable by the Administrative Agent in connection with this
Agreement and any reasonable expenses arising therefrom or with respect thereto,
whether or not such amounts were correctly or legally imposed or asserted by the
relevant Governmental Authority.  The indemnity under this Section 2.15(h) shall
be paid within thirty (30) days after the Administrative Agent delivers to the
applicable Lender a certificate stating the amount so paid or payable by the
Administrative Agent.  Such certificate shall be conclusive of the amount so
paid or payable absent manifest error.

(i)If a payment made to a Lender under this Agreement would be subject to
U.S. federal withholding tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent, at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent, such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA, to determine that such
Lender has or has not complied with such Lender’s obligations under FATCA and,
as necessary, to determine the amount to deduct and withhold from such
payment.  Solely for purposes of this Section 2.15(i), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.

24

--------------------------------------------------------------------------------

 

SECTION 2.16.Set-Off; Sharing of Payments, Etc. 

(a)Without limiting any of the obligations of the Borrower or the rights of the
Lenders hereunder, if the Borrower shall fail to pay when due (whether at stated
maturity, by acceleration or otherwise) any amount payable by it hereunder or
under any Note each Lender may, without prior notice to the Borrower (which
notice is expressly waived by it to the fullest extent permitted by applicable
law), set off and appropriate and apply against such amount any and all deposits
(general or special, time or demand, provisional or final, in any currency,
matured or unmatured) and other obligations and liabilities at any time held or
owing by such Lender or any branch or agency thereof to or for the credit or
account of the Borrower.  Each Lender shall promptly provide notice of such
set-off to the Borrower, provided that failure by such Lender to provide such
notice shall not affect the validity of such set-off and application.

(b)If any Lender shall obtain any payment (whether voluntary, involuntary,
through the exercise of any right of set‑off, or otherwise) on account of the
Advances made by it (other than pursuant to Section 2.02(b), 2.12, 2.15 or
8.04(c)) in excess of its Ratable Share of payments on account of the Advances
obtained by all the Lenders, such Lender shall forthwith purchase from the other
Lenders such participations in the Advances made by them or make such other
adjustments  as shall be necessary to cause such purchasing Lender to share the
excess payment ratably with each of them; provided, however, that if all or any
portion of such excess payment is thereafter recovered from such purchasing
Lender, such purchase from each Lender shall be rescinded and such Lender shall
repay to the purchasing Lender the purchase price to the extent of such recovery
together with an amount equal to such Lender’s ratable share (according to the
proportion of (i) the amount of such Lender’s required repayment to (ii) the
total amount so recovered from the purchasing Lender) of any interest or other
amount paid or payable by the purchasing Lender in respect of the total amount
so recovered.  The Borrower agrees that any Lender so purchasing a participation
from another Lender pursuant to this Section 2.16 may, to the fullest extent
permitted by law, exercise all its rights of payment (including the right of
set‑off) with respect to such participation as fully as if such Lender were the
direct creditor of the Borrower in the amount of such participation.

SECTION 2.17.Right to Replace a Lender.  If (i) the Borrower is required to make
any additional payment pursuant to Section 2.12 or 2.15 to any Lender, (ii) any
Lender’s obligation to make or Continue, or to Convert Advances into, Eurodollar
Rate Advances shall be suspended pursuant to Section 2.13 or (iii) if in
connection with any proposed amendment, waiver or consent  requiring the consent
of “each Lender”, the consent of the Majority Lenders is obtained, but the
consent of other necessary Lenders is not obtained (in each case, such Lender
being an “Affected Person”), the Borrower may elect, if such amounts continue to
be charged or such suspension is still effective, to replace such Affected
Person as a party to this Agreement; provided that, no Default or Event of
Default shall have occurred and be continuing at the time of such replacement;
and provided further that, concurrently with such replacement, (i) another
financial institution which is an Eligible Assignee and is reasonably
satisfactory to the Borrower and the Administrative Agent shall agree, as of
such date, to purchase for cash the Advances of the Affected Person pursuant to
an Assignment and Acceptance and to become a Lender for all purposes under this
Agreement and to assume all obligations (including all outstanding Advances) of
the Affected Person to be terminated as of such date and to comply with the
requirements of Section 8.06 applicable to assignments, and (ii) the Borrower
shall pay to such Affected Person in same day funds on the day of such
replacement all accrued interest, accrued fees and other amounts then owing to
such Affected Person by the Borrower hereunder to and including the date of
termination, including without limitation payments due such Affected Person
under Section 2.12 and 2.15.

25

--------------------------------------------------------------------------------

 

SECTION 2.18.Evidence of Indebtedness. 

(a)Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Advance made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

(b)The Administrative Agent shall maintain accounts in which it shall record
(i) the date, amount, Type, interest rate and duration of Interest Period (if
applicable) of each Advance made hereunder, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender hereunder and (iii) the amount of any sum received by the Administrative
Agent hereunder for the account of the Lenders and each Lender’s share thereof.

(c)The entries made in the accounts maintained pursuant to clause (a) or (b) of
this Section 2.18 shall be prima facie evidence of the existence and amounts of
the obligations recorded therein; provided that the failure of any Lender or the
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect the obligation of the Borrower to repay the Advances in
accordance with the terms of this Agreement.

(d)Any Lender may request that its Advances be evidenced by a promissory
note.  In such event, the Borrower will promptly prepare, execute and deliver to
such Lender a promissory note (a “Note”) payable to the order of such Lender, in
a form approved by the Administrative Agent, in a principal amount equal to the
amount of such Lender’s Commitment and otherwise duly completed.

SECTION 2.19.Incremental Term Loans.

(a)The Borrower shall have the right at any time after the Closing Date to
request that additional term loans be made hereunder (each such tranche of
additional term loans, an “Incremental Term Loan”) in accordance with the
following provisions and subject to the following conditions:

(i)The Borrower shall give the Administrative Agent, which shall promptly
deliver a copy thereof to each of the Lenders, at least twenty (20) Business
Days’ prior written notice (a “Notice of Incremental Term Loan”) of any such
requested Incremental Term Loan specifying the aggregate amount of such
Incremental Term Loan (the “Requested Incremental Term Loan Amount”), which
shall be at least $10,000,000, the requested date of such Incremental Term Loan
(the “Requested Incremental Term Loan Date”) and the date by which the Lenders
wishing to participate in such Incremental Term Loan must commit to provide a
portion of such Incremental Term Loan (the “Commitment Date”).  Each Lender that
is willing in its sole discretion to participate in such requested Incremental
Term Loan (each an “Incremental Term Loan Lender”) shall give written notice to
the Administrative Agent on or prior to the Commitment Date of the amount of
such Incremental Term Loan it is willing to provide.

(ii)Promptly following each Commitment Date, the Administrative Agent shall
notify the Borrower as to the amount, if any, the Lenders are willing to provide
in respect of the requested Incremental Term Loan.  In addition, the Borrower
may extend offers to one or more Eligible Assignees, each of which must be
reasonably satisfactory to the Administrative Agent, to participate in any
portion of the requested Incremental Term Loan; provided, however, that the
amount of such Incremental Term Loan provided by each such Eligible Assignee
shall be in an amount of not less than $1,000,000 or an integral multiple of
$1,000,000 in excess thereof.  Any such Eligible Assignee that agrees to provide
all or a portion of an Incremental Term Loan pursuant hereto is herein called an
“Additional Lender”.

26

--------------------------------------------------------------------------------

 

(iii)Effective on the Requested Incremental Term Loan Date, subject to the terms
and conditions hereof, (x) the commitment of each Incremental Term Loan Lender
in respect of the applicable Incremental Term Loan shall be an amount determined
by the Administrative Agent and the Borrower (but in no event greater than the
amount  of such Incremental Term Loan which such Lender is willing to provide),
(y) each Additional Lender shall enter into an agreement in form and substance
satisfactory to the Borrower and the Administrative Agent pursuant to which it
shall undertake, as of such Requested Incremental Term Loan Date, a commitment
in respect of the applicable Incremental Term Loan in an amount determined by
the Administrative Agent and the Borrower (but in no event greater than the
amount  of such Incremental Term Loan which such Lender is willing to provide),
and such Additional Lender shall thereupon be deemed to be a Lender for all
purposes of this Agreement, and (z) each Incremental Term Loan Lender and each
Additional Lender referenced in the immediately foregoing clauses (x) and (y)
shall advance to the Borrower on the Requested Incremental Term Loan Date a term
loan in an amount equal to its commitment in respect of the applicable
Incremental Term Loan as described above, and each such term loan shall be an
Advance for all purposes under this Agreement.  Each Additional Lender may
request a Note in accordance with Section 2.18(d). 

(iv)The Incremental Term Loans (a) shall rank pari passu in right of payment
with the initial Advances made on the Closing Date, (b) shall not mature earlier
than the Maturity Date (but may have amortization prior to such date) and
(c) shall be treated substantially the same as (and in any event no more
favorably than) the initial Advances made on the Closing Date; provided that
(i) the terms and conditions applicable to any tranche of Incremental Term Loans
maturing after the Maturity Date may provide for material additional or
different financial or other covenants or prepayment requirements applicable
only during periods after the Maturity Date and (ii) the Incremental Term Loans
may be priced differently than the initial Advances made on the Closing
Date.  Incremental Term Loans may be made hereunder pursuant to an amendment or
restatement (an “Incremental Term Loan Amendment”) of this Agreement and, as
appropriate, the other Loan Documents, executed by the Borrower, each
Incremental Term Loan Lender participating in such tranche of Incremental Term
Loans, each Additional Lender participating in such tranche of Incremental Term
Loans, if any, and the Administrative Agent.  The Incremental Term Loan
Amendment may, without the consent of any other Lenders, effect such amendments
to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent, to effect
the provisions of this Section 2.19.

(v)On and after each Requested Incremental Term Loan Date, the Ratable Share of
each Lender’s Advances shall be calculated after giving effect to each such
Incremental Term Loan.

(vi)The Borrower may not exercise its rights under this Section 2.19 more than
once in each successive annual period commencing on the Closing Date.

(b)Anything in this Section 2.19 to the contrary notwithstanding, no Incremental
Term Loan hereunder pursuant to this Section 2.19 shall be effective unless:

(i)as of the date of the relevant Notice of Increase and on the relevant
Requested Incremental Term Loan Date and after giving effect to such increase,
(x) no Default or Event of Default shall have occurred and be continuing and
(y) the representations and warranties of the Borrower in Article 4 (subject to
updating in the case of Section 4.01(n)) shall be true and correct in all
material respects as if made on and as of such date (unless expressly stated to
relate

27

--------------------------------------------------------------------------------

 

to an earlier date, in which case such representations and warranties shall be
true and correct in all material respects as of such earlier date); 

(ii)the Administrative Agent shall have received on or before the relevant
Requested Incremental Term Loan Date: (A) certified copies of resolutions of the
Board of Directors of the Borrower approving the Incremental Term Loan and
(B) an opinion of counsel for the Borrower reasonably satisfactory to the
Administrative Agent;

(iii)on and as of the date of the relevant Notice of Increase and on the
relevant Requested Incremental Term Loan Date and after giving effect to such
increase, the Moody’s Rating and the S&P Rating shall be at least equal to Baa3
and BBB- respectively; and

after giving effect to any such increase the aggregate amount of the Advances
made from and after the Closing Date during the term of this Agreement shall not
exceed $500,000,000.

SECTION 2.20.Defaulting Lenders.  Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then, for
so long as such Lender is a Defaulting Lender, the outstanding Advances held by
such Defaulting Lender shall not be included in determining whether the Majority
Lenders have taken or may take any action hereunder (including any consent to
any amendment, waiver or other modification pursuant to Section 8.01); provided,
that, except as otherwise provided in Section 8.01, this Section 2.20 shall not
apply to the vote of a Defaulting Lender in the case of an amendment, waiver or
other modification requiring the consent of such Lender or each Lender directly
affected thereby.

ARTICLE 3
CONDITIONS OF LENDING

SECTION 3.01.Conditions Precedent to Closing.  This Agreement and the obligation
of each Lender to make an Advance on the Closing Date shall not become effective
until the date on which the Administrative Agent shall have received executed
counterparts of this Agreement by each of the parties hereto and each of the
following, each (unless otherwise specified below) dated the Closing Date, in
form and substance satisfactory to the Administrative Agent and (except for the
items in clauses (a), (b) and (c)) in sufficient copies for each Lender:

(a)Certified copies of (x) the certificate of incorporation and by-laws of the
Borrower, (y) the resolutions of the Board of Directors of the Borrower
authorizing the making and performance by the Borrower of this Agreement and the
transactions contemplated hereby, and (z) documents evidencing all other
necessary corporate action and governmental approvals, if any, with respect to
this Agreement.

(b)A certificate of the Secretary or an Assistant Secretary of the Borrower
certifying the names and true signatures of the officers of the Borrower
authorized to sign this Agreement and the other documents to be delivered
hereunder.

(c)A certificate from the Secretary of State of the State of Delaware dated a
date reasonably close to the Closing Date as to the good standing of and
certificate of incorporation filed by the Borrower.

(d)A favorable opinion of Moore & Van Allen, PLLC, special counsel to the
Borrower, substantially in the form of Exhibit C hereto.

28

--------------------------------------------------------------------------------

 

(e)A certificate of a Responsible Officer of the Borrower certifying that (i) no
Default or Event of Default as of the date thereof has occurred and is
continuing, and (ii) the representations and warranties contained in
Section 4.01 are true and correct on and as of the date thereof as if made on
and as of such date. 

(f)Notes, payable to the order of the respective Lenders that have requested the
same prior to the Closing Date, duly completed and executed.

(g)Such other documents relating to this Agreement and the transactions
contemplated hereby as the Administrative Agent may reasonably request and as
further described in the list of closing documents attached as Exhibit E.

Furthermore, the Administrative Agent shall have received all fees and other
amounts due and payable on or prior to the Closing Date, including, to the
extent invoiced, reimbursement or payment of all out-of-pocket expenses required
to be reimbursed or paid by the Borrower hereunder.

The Administrative Agent shall notify the Borrower and the Lenders of the
Closing Date, and such notice shall be conclusive and binding.

ARTICLE 4
REPRESENTATIONS AND WARRANTIES

SECTION 4.01.Representations and Warranties of the Borrower. The Borrower
represents and warrants as follows:

(a)The Borrower and each of its Material Subsidiaries (i) is duly organized,
validly existing and in good standing under the laws of its jurisdiction of
organization, (ii) is duly qualified and in good standing in each other
jurisdiction in which it owns or leases property or in which the conduct of its
business requires it to so qualify or be licensed and where, in each case,
failure so to qualify and be in good standing could have a Material Adverse
Effect and (iii) has all requisite power and authority to own or lease and
operate its Property and to carry on its business as now conducted and as
proposed to be conducted.

(b)The making and performance by the Borrower of this Agreement are within the
Borrower’s corporate powers, have been duly authorized by all necessary
corporate action, and do not violate (i) any provision of the Borrower’s
certificate of incorporation or by-laws, (ii) any agreement, indenture or other
contractual restriction binding on the Borrower, (iii) any law, rule or
regulation (including, without limitation, the Securities Act of 1933 and the
Exchange Act and the regulations thereunder, and Regulations T, U or X), or
(iv) any order, writ, judgment, injunction, decree, determination or award
binding on the Borrower.  The Borrower is not in violation of any such law,
rule, regulation, order, writ, judgment, injunction, decree, determination or
award or in breach of any contractual restriction binding upon it, except for
such violation or breach which would not have a Material Adverse Effect.

(c)No authorization or approval or other action by, and no notice to or filing
with, any Governmental Authority is required (other than those which have been
obtained) for the making and performance by the Borrower of this Agreement or
for the legality, validity, binding effect or enforceability thereof.

(d)This Agreement constitutes a legal, valid and binding obligation of the
Borrower, enforceable against the Borrower in accordance with its terms, except
as may be limited by bankruptcy,

29

--------------------------------------------------------------------------------

 

insolvency, reorganization, moratorium or other similar laws relating to or
affecting the rights of creditors generally and except as the enforceability of
this Agreement is subject to the application of general principles of equity
(regardless of whether considered in a proceeding in equity or at law),
including, without limitation, (i) the possible unavailability of specific
performance, injunctive relief or any other equitable remedy and (ii) concepts
of materiality, reasonableness, good faith and fair dealing. 

(e)(i)  The consolidated balance sheet of the Borrower and its Consolidated
Subsidiaries as at January 3, 2016, and the related consolidated statements of
operations, cash flows and changes in stockholders’ equity for the fiscal year
ended on such date, audited by PricewaterhouseCoopers LLP, copies of which have
heretofore been furnished to each Lender, are complete and correct in all
material respects and present fairly the consolidated financial condition of the
Borrower and its Consolidated Subsidiaries as of such date, and the consolidated
results of their operations, cash flows and changes in stockholders’ equity for
the fiscal year then ended.

(ii)All such financial statements, including the related schedules and notes
thereto, have been prepared in accordance with GAAP for the periods involved.

(iii)As of the date hereof, neither the Borrower nor any of its Consolidated
Subsidiaries has any material Contingent Obligation or liability for taxes,
long-term lease or unusual forward or long-term commitment which is not
reflected herein or in the schedules and exhibits hereto or in the foregoing
financial statements or in the notes thereto.

(f)Since January 3, 2016, no Material Adverse Change has occurred.

(g)Except as disclosed in Schedule III, no litigation, investigation or
proceeding of or before any court or Governmental Authority is pending or, to
the knowledge of the Borrower, threatened by or against the Borrower or any of
its Material Subsidiaries or against any of its or their respective Property or
revenues (i) with respect to this Agreement or the Notes or any of the
transactions contemplated hereby or (ii) which, in the reasonable judgment of
the Borrower, would have a Material Adverse Effect.

(h)The Borrower is not engaged in the business of extending credit for the
purpose of purchasing or carrying Margin Stock, and no proceeds of any Advance
will be used for the purpose, whether immediate, incidental or ultimate, of
buying or carrying Margin Stock, or for any purpose that violates or would be
inconsistent with the provisions of Regulations T, U and X.

(i)The Borrower is not an “investment company”, or a Person “controlled by” an
“investment company”, as such terms are defined in the Investment Company Act of
1940, as amended.

(j)All information that has been made available by the Borrower or any of its
representatives to the Administrative Agent or any Lender in connection with the
negotiation of this Agreement was, on or as of the dates on which such
information was made available, complete and correct in all material respects
and did not contain any untrue statement of a material fact or omit to state a
fact necessary to make the statements contained therein not misleading in light
of the time and circumstances under which such statements were made.

(k)A copy of the most recent Annual Report (5500 Series Form), including all
attachments thereto, filed with the Internal Revenue Service for each Plan, has
been provided to the Administrative Agent and fairly presents the funding status
of each Plan as of the date of each such Annual Report.  There has been no
deterioration in any single Plan’s funding status, or, collectively, all of the
Plan’s funding status since the date of such Annual Report that could reasonably
be expected to have a

30

--------------------------------------------------------------------------------

 

Material Adverse Effect.  The Borrower has provided the Administrative Agent
with a list of all Plans and Multiemployer Plans and all available information
with respect to direct, indirect, or potential withdrawal liability to any
Multiemployer Plan of the Borrower or any member of a Controlled Group. 

(l)The Borrower and each of its Material Subsidiaries is in compliance with all
laws, statutes, rules, regulations and orders binding on or applicable to the
Borrower or such Material Subsidiary (including, without limitation, ERISA and
all Environmental Laws) and all of their respective Property, subject to the
possible implications of the litigation and proceedings described in
Schedule III and except to the extent failure to so comply could not (either
individually or in the aggregate) reasonably be expected to have a Material
Adverse Effect.

(m)Each of the Borrower and its Subsidiaries has filed or caused to be filed all
tax returns which to the knowledge of the Borrower are required to be filed and
has paid all taxes shown to be due and payable on said returns or on any
assessments made against it or any of its Property and all other material taxes,
duties, levies, imposts, deductions, assessments, fees or other charges or
withholdings imposed on it or any of its Property by any Governmental Authority
(other than those the amount or validity of which is currently being contested
in good faith by appropriate proceedings and with respect to which reserves in
conformity with GAAP have been provided on the books of the Borrower or its
Subsidiaries, as the case may be, or those the failure to pay which, in the
aggregate, would not have a Material Adverse Effect); and (i) no material tax
liens have been filed and (ii) to the knowledge of the Borrower, no claims are
being asserted with respect to any such taxes, fees or other charges that would,
if assessed, have a Material Adverse Effect, other than as disclosed in
Schedule III.

(n)As of the Closing Date, Schedule IV contains an accurate list of all of the
presently existing Subsidiaries and Material Subsidiaries, setting forth their
respective jurisdictions of incorporation and the percentage of their respective
outstanding capital stock or other equity interests owned by the Borrower or
other Subsidiaries and all of the issued and outstanding shares of capital stock
or other equity interests of the Subsidiaries have been duly authorized and
issued and are fully paid and non-assessable.

(o)The Borrower has implemented and maintains in effect policies and procedures
designed to ensure compliance by the Borrower, its Subsidiaries and their
respective directors, officers and employees with all laws, rules and
regulations (federal, state and local), and the Borrower, its Subsidiaries and
their respective officers and employees and to the knowledge of the Borrower its
directors and agents, are in compliance with Anti-Corruption Laws and applicable
Sanctions in all material respects.  None of (a) the Borrower, any Subsidiary or
to the knowledge of the Borrower or such Subsidiary any of their respective
directors, officers or employees, or (b) to the knowledge of the Borrower, any
agent of the Borrower or any Subsidiary that will act in any capacity in
connection with or benefit from the loan facility established hereby, is a
Sanctioned Person.  No Borrowing, use of proceeds or other transactions
contemplated by the Loan Documents will violate any Anti-Corruption Law or
applicable Sanctions.

(p)The Borrower is not an EEA Financial Institution.

31

--------------------------------------------------------------------------------

 

ARTICLE 5
COVENANTS OF THE BORROWER

SECTION 5.01.Covenants. So long as any Commitment shall remain in effect and
until payment in full of all amounts payable by the Borrower hereunder, unless
the Majority Lenders shall otherwise consent in writing:

(a)Financial Statements.  The Borrower will furnish to each Lender:

(i)as soon as available, but in any event within ninety (90) days after the end
of each fiscal year of the Borrower, copies of the consolidated balance sheet of
the Borrower and its Consolidated Subsidiaries as of the end of such year and of
the related consolidated statements of operations, cash flows and changes in
stockholders’ equity for such year, setting forth in each case in comparative
form the figures for the previous year, certified without qualification arising
out of the scope of the audit, by independent certified public accountants of
nationally recognized standing;

(ii)as soon as available, but in any event not later than forty-five (45) days
after the end of each of the first three quarterly periods of each fiscal year
of the Borrower, copies of the unaudited consolidated balance sheet of the
Borrower and its Consolidated Subsidiaries as of the end of such quarter and of
the related unaudited consolidated statements of operations, cash flows and
changes in stockholders’ equity of the Borrower and its Consolidated
Subsidiaries for such quarterly period and the portion of the fiscal year
through such date, setting forth in each case in comparative form figures for
the previous year, certified by a Responsible Officer (subject to normal
year-end audit adjustments);

(iii)concurrently with the delivery of the financial statements referred to in
clauses (i) and (ii) above, a Compliance Certificate;

(iv)promptly upon the filing thereof, copies of all registration statements and
annual and quarterly reports which the Borrower files with the Securities and
Exchange Commission; and

(v)such other information relating to the Borrower and its Subsidiaries as the
Administrative Agent or any Lender may from time to time reasonably request.

Documents required to be delivered pursuant to clauses (i) and (ii) of this
Section 5.01(a) may be delivered electronically and if so delivered, shall be
deemed to have been delivered on the date on which such documents are filed for
public availability on the Securities and Exchange Commission’s Electronic Data
Gathering and Retrieval System; provided that the Borrower shall notify (which
may be by facsimile or electronic mail) the Administrative Agent of the filing
of any such documents and provide to the Administrative Agent by electronic mail
electronic versions (i.e., soft copies) of such documents.

All such financial statements shall be complete and correct in all material
respects and shall be prepared in reasonable detail and in accordance with GAAP
applied consistently throughout the periods reflected therein (except as
approved by such accountants or officer, as the case may be, and disclosed
therein).

(b)Use of Proceeds.  The Borrower will, and will cause each Subsidiary to, use
the proceeds of the Advances solely for its general corporate purposes; provided
that neither the Administrative Agent nor any Lender shall have any
responsibility as to the use of any such proceeds.  The Borrower will not
request any Borrowing, and the Borrower shall not use, and shall procure that
its

32

--------------------------------------------------------------------------------

 

Subsidiaries shall not use, the proceeds of any Borrowing (i) in furtherance of
an offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to any Person in violation of any
Anti-Corruption Laws, (ii) for the purpose of funding, financing or facilitating
any activities, business or transaction of or with any Sanctioned Person, or in
any Sanctioned Country or (iii) in any manner that would result in the violation
of any Sanctions applicable to any party hereto. 

(c)Certain Notices.

(1)The Borrower will give notice in writing to the Administrative Agent and the
Lenders of (i) the occurrence of any Default or Event of Default and (ii) any
change in the rating of the long-term senior unsecured non-credit-enhanced debt
obligations of the Borrower by Moody’s S&P or Fitch, each such notice to be
given promptly and in any event within five (5) days after occurrence thereof.

(2)Promptly after the Borrower, any member of a Controlled Group or any
administrator of a Plan:

(i)receives the notification referred to in clauses (i), (iv) or (vii) of
Section 6.01(h),

(ii)has knowledge of (A) the occurrence of a Reportable Event with respect to a
Plan; (B) any event which has occurred or any action which has been taken to
amend or terminate a Plan as referred to in clauses (ii) and (vi) of
Section 6.01(h); (C) any event which has occurred or any action which has been
taken which could result in complete withdrawal, partial withdrawal, or
secondary liability for withdrawal liability payments with respect to a
Multiemployer Plan as referred to in clause (vii) of Section 6.01(h); or (D) any
action which has been taken in furtherance of, any agreement which has been
entered into for, or any petition which has been filed with a United States
district court for, the appointment of a trustee for a Plan as referred to in
clause (iii) of Section 6.01(h), or

(iii)files a notice of intent to terminate a Plan with the Internal Revenue
Service or the PBGC; or files with the Internal Revenue Service a request
pursuant to Section 412(d) of the Code for a variance from the minimum funding
standard for a Plan; or files a return with the Internal Revenue Service with
respect to the tax imposed under Section 4971(a) of the Code for failure to meet
the minimum funding standards established under Section 412 of the Code for a
Plan,

the Borrower will furnish to the Administrative Agent a copy of any notice
received, request or petition filed and agreement entered into; the most recent
Annual Report (Form 5500 Series) and attachments thereto for the Plan; the most
recent actuarial report for the Plan; any notice, return or materials required
to be filed with the Internal Revenue Service in connection with the event,
action or filing; and a written statement of a Responsible Officer describing
the event or the action taken and the reasons therefor.

(d)Conduct of Business.  The Borrower will, and will cause each Material
Subsidiary to, do all things necessary (if applicable) to remain duly
incorporated, validly existing and in good standing as a domestic corporation in
its jurisdiction of incorporation and maintain all requisite authority to
conduct its business in each jurisdiction in which its business is conducted
except where such failure to remain in good standing or to maintain such
authority may not reasonably be expected to have a Material Adverse Effect.  The
Borrower will continue to engage in its business substantially as conducted on
the Closing Date, and, except where such failure may not reasonably be expected
to have a Material

33

--------------------------------------------------------------------------------

 

Adverse Effect, will cause its Subsidiaries to continue to engage in their
business substantially as conducted on the Closing Date. 

(e)Taxes.  The Borrower will, and will cause each Subsidiary to, pay when due
all material taxes, duties, imposts, deductions, assessments, fees and
governmental charges, withholdings and levies upon it or its income, profits or
Property, except those which are being contested in good faith by appropriate
proceedings and with respect to which adequate reserves have been set aside.

(f)Insurance.  The Borrower will, and will cause each Material Subsidiary to,
maintain with financially sound and reputable insurance companies insurance on
all or substantially all of its Property, in such amounts and covering such
risks as is consistent with sound business practice for Persons in substantially
the same industry as the Borrower or such Subsidiary, and the Borrower will
furnish to any Lender upon request full information as to the insurance carried.

(g)Compliance with Laws.  The Borrower will, and will cause each Subsidiary to,
comply with all laws, rules, regulations, orders, writs, judgments, injunctions,
decrees or awards to which it may be subject (including ERISA and applicable
Environmental Laws), except where the failure to so comply could not reasonably
be expected to have a Material Adverse Effect.  The Borrower will maintain in
effect and enforce policies and procedures designed to ensure compliance by the
Borrower, its Subsidiaries and their respective directors, officers and
employees and agents with all laws, rules and regulations (federal, state and
local).

(h)Maintenance of Properties.  The Borrower will, and will cause each Material
Subsidiary to, do all things necessary to maintain, preserve, protect and keep
its Property in good repair, working order and condition, and make all necessary
and proper repairs, renewals and replacements so that its business carried on in
connection therewith may be properly conducted at all times, except where the
failure to so maintain, preserve, protect and repair could not reasonably be
expected to have a Material Adverse Effect.

(i)Inspection.  The Borrower will, and will cause each Subsidiary to, permit the
Administrative Agent and the Lenders (coordinated through the Administrative
Agent), at their sole cost and expense (except that if an Event of Default has
occurred and is continuing, the Borrower will indemnify the Administrative Agent
and the Lenders against such cost and expense), to inspect any of the Property,
corporate books and financial records of the Borrower and such Subsidiary, to
examine and make copies of the books of account and other financial records of
the Borrower and each Subsidiary, and to discuss the affairs, finances and
accounts of the Borrower and each Subsidiary with, and to be advised as to the
same by, their respective officers upon reasonable notice and at such reasonable
times during the Borrower’s normal business hours and intervals as the Lenders
may designate.

(j)Merger.  The Borrower will not, and will not permit any Material Subsidiary
to, merge or consolidate with or into any other Person, except that (a) a
Material Subsidiary may merge into the Borrower or another Material Subsidiary
and (b) the Borrower or any Material Subsidiary may merge or consolidate with
any other Person, provided that (1) in the case of such a merger or
consolidation involving the Borrower, the Borrower shall be the continuing or
surviving corporation and (2) in the case of such a merger or consolidation
involving a Material Subsidiary, a Material Subsidiary shall be the continuing
or surviving corporation, provided further that nothing herein shall be deemed
to prohibit a merger or consolidation by a Subsidiary with or into another
Person (other than the Borrower) in connection with an exchange or restructuring
of bottling territories permitted under Section 5.01(n)(vii), and provided
further that in each case, prior to and after giving effect to any such merger
or consolidation, no Default or Event of Default shall exist.

34

--------------------------------------------------------------------------------

 

(k)Preservation of Material Agreements.  Except in connection with dispositions
of assets or other transactions permitted by this Agreement, the Borrower will,
and will cause its Subsidiaries to, use commercially reasonable efforts to
maintain in full force and effect all material agreements necessary for the
conduct of the Borrower’s business, except where such failure to so use such
commercially reasonable efforts could not reasonably be expected to have a
Material Adverse Effect. 

(l)Liens.  The Borrower will not, and will not permit any Subsidiary to, create,
incur, or suffer to exist any Lien in or on the Property of the Borrower or any
of its Subsidiaries, whether now owned or hereafter acquired, except:

(i)the existing Liens listed in Schedule II hereto and other Liens existing on
the Closing Date securing an obligation in an amount, in the case of each such
obligation, of less than $5,000,000 (and extension, renewal and replacement
Liens upon the same Property previously subject to such an existing Lien,
provided the amount secured by each Lien constituting such an extension, renewal
or replacement Lien shall not exceed the amount secured by the Lien previously
existing);

(ii)Liens arising from taxes, assessments, or claims described in
Section 5.01(o) hereof that are not yet due or that remain payable without
penalty or to the extent permitted to remain unpaid under the proviso to such
Section 5.01(o);

(iii)deposits or pledges to secure worker’s compensation, unemployment
insurance, old age benefits or other social security obligations, or in
connection with or to secure the performance of bids, tenders, trade contracts
or leases, or to secure statutory obligations, or stay, surety or appeal bonds,
or other pledges or deposits of like nature and all in the ordinary course of
business;

(iv)Liens on Property securing all or part of the purchase price thereof
(including without limitation Liens in respect of leases of personal or real
Property) and Liens (whether or not assumed) existing in Property at the time of
purchase thereof by the Borrower or a Subsidiary, as the case may be (and
extension, renewal and replacement Liens upon the same property previously
subject to a Lien described in this clause (iv), provided the amount secured by
each Lien constituting such extension, renewal or replacement shall not exceed
the amount secured by the Lien previously existing), provided that each such
Lien is confined solely to the Property so purchased, improvements thereto and
proceeds thereof;

(v)Liens resulting from progress payments or partial payments under United
States Government contracts or subcontracts thereunder;

(vi)Liens arising from legal proceedings, so long as such proceedings are being
contested in good faith by appropriate proceedings diligently conducted and
execution is stayed on all judgments resulting from any such proceedings;

(vii)zoning restrictions, easements, minor restrictions on the use of real
property, minor irregularities in title thereto and other minor Liens that do
not in the aggregate materially detract from the value of a Property to, or
materially impair its use in the business of, the Borrower or such Subsidiary;
and

35

--------------------------------------------------------------------------------

 

(viii)other Liens securing Indebtedness in an aggregate amount, as to all Liens
under this clause (viii), not exceeding, when aggregated with the aggregate
amount of Indebtedness permitted by Section 5.01(p)(ii), $100,000,000 at any
time outstanding. 

(m)[Intentionally Omitted].

(n)Asset Dispositions.  The Borrower will not, and will not permit any
Subsidiary to, sell, convey, assign, abandon or otherwise transfer or dispose
of, voluntarily or involuntarily (any of the foregoing being referred to in this
clause (n) as a “transaction” and any series of related transactions
constituting but a single transaction), any of its Property, tangible or
intangible, except:

(i)transactions (including sales of trucks, vending machines and other
equipment) in the ordinary course of business;

(ii)transactions between Consolidated Subsidiaries or between the Borrower and
Consolidated Subsidiaries;

(iii)any sale of real property not used in the current operations of the
Borrower, provided that the aggregate proceeds of sales pursuant to this
clause (iii) shall not exceed $25,000,000 in any fiscal year of the Borrower;

(iv)other sales, conveyances, assignments or other transfers or dispositions in
immediate exchange for cash or tangible assets, subject to prior approval in
each case by the Majority Lenders;

(v)other sales, conveyances, assignments or other transfers or dispositions
during any fiscal year of the Borrower of assets with a book value that do not
exceed an aggregate of fifteen percent (15.0%) of the book value of Consolidated
Total Assets of the Borrower (determined at the time of making such sale,
conveyance, assignment or other transfer or disposition by reference to the
Borrower’s financial statements most recently delivered pursuant to Section
5.01(a)(i) or (ii));

(vi)the sale for cash of any and all accounts receivable in a face amount not to
exceed $50,000,000;

(vii)dispositions of Persons, assets, franchises and businesses after the
Closing Date in connection with an exchange or restructuring of bottling
territories; provided that on a pro forma basis after giving effect to any such
restructuring of, or to any such disposition and the related acquisition of
bottling territories by the Borrower or its Subsidiaries, the Borrower remains
in compliance with the covenants set forth in Sections 5.01(q) and (r); and

(viii)transfers or dispositions for cash, other than as provided by clauses (i)
through (vii) above, if (x) on the date of the consummation thereof, the
Borrower permanently reduces the revolving credit commitment amount under the
Existing Credit Agreement in an amount equal to the cash proceeds of such
transfers or dispositions less the amount of transaction costs and income taxes
incurred by the Borrower or one of its Subsidiaries in connection with such
transfer or disposition and (y) after giving effect to such transfer or
disposition, the proceeds from all such transfers and dispositions under this
clause (viii) would not exceed $250,000,000; provided, that the foregoing
limitations and restrictions shall not apply if the proceeds of any such
transfer or disposition are used to repay the outstanding principal amount of
all Advances.

36

--------------------------------------------------------------------------------

 

(o)Payment of Claims.  The Borrower will, and will cause each Subsidiary to, pay
or discharge any of the following described taxes, assessments, charges, levies,
claims and liabilities which are material to the Borrower and its Subsidiaries
when taken as a whole: 

(i)on or prior to the date on which penalties attach thereto, all taxes,
assessments and other governmental charges or levies imposed upon it or any of
its Property or income;

(ii)on or prior to the date when due, all lawful claims of materialmen,
mechanics, carriers, warehousemen, landlords and other like Persons which, if
unpaid, might result in the creation of a Lien upon any such Property; and

(iii)on or prior to the date when due, all other lawful claims which, if unpaid,
might result in the creation of a Lien upon any such Property (other than Liens
not forbidden by Section 5.01(l) hereof) or which, if unpaid, might give rise to
a claim entitled to priority over general creditors of the Borrower or such
Subsidiary in a case under Title 11 (Bankruptcy) of the United States Code, as
amended, or in any insolvency proceeding or dissolution or winding-up involving
the Borrower or such Subsidiary;

provided that unless and until foreclosure, distraint, levy, sale or similar
proceedings shall have been commenced, the Borrower or such Subsidiary need not
pay or discharge any such tax, assessment, charge, levy, claim or current
liability so long as the validity thereof is contested in good faith and by
appropriate proceedings diligently conducted and so long as such reserves or
other appropriate provisions as may be required by GAAP shall have been made
therefor and so long as such failure to pay or discharge does not have a
Material Adverse Effect.

(p)Subsidiary Debt.  Except as disclosed in Schedule V, the Borrower will not
permit any Subsidiary to incur or permit to exist any Indebtedness except
(i) Indebtedness to the Borrower or another Subsidiary and (ii) other
Indebtedness in an aggregate amount not exceeding, when aggregated with the
aggregate amount of Indebtedness permitted by Section 5.01(l)(viii),
$100,000,000 at any time outstanding.

(q)Consolidated Cash Flow/Fixed Charges Ratio.  The Borrower will not permit the
Consolidated Cash Flow/Fixed Charges Ratio, as determined quarterly as of the
last day of each fiscal quarter of the Borrower (and treating such fiscal
quarter as having been completed), to be less than 1.5 to 1.0.

(r)Consolidated Funded Indebtedness/Cash Flow Ratio.  The Borrower will not
permit the Consolidated Funded Indebtedness/Cash Flow Ratio, as determined
quarterly as of the last day of each fiscal quarter of the Borrower (and
treating such fiscal quarter as having been completed), to exceed 6.0 to 1.0.

ARTICLE 6
EVENTS OF DEFAULT

SECTION 6.01.Events of Default. If any of the following events (“Events of
Default”) shall occur and be continuing:

(a)The Borrower shall fail to pay any principal of any Advance when the same
becomes due and payable; or the Borrower shall fail to pay any interest on any
Advance or any other amount payable hereunder when due and such failure remains
unremedied for three (3) Business Days; or

37

--------------------------------------------------------------------------------

 

(b)Any representation or warranty made by the Borrower herein or by the Borrower
(or any of its officers) in any certificate delivered in connection with this
Agreement shall prove to have been incorrect in any material respect when made
or deemed made; or 

(c)(i) The Borrower shall fail to perform or observe any term, covenant or
agreement contained in Sections 5.01(b), (c)(1), (j), (q) or (r), (ii) the
Borrower shall fail to perform or observe the covenant contained in
Section 5.01(a) and such failure remains unremedied for five (5) Business Days
or (iii) Borrower shall fail to perform or observe any other term, covenant or
agreement contained in this Agreement on its part to be performed or observed,
and such failure, in the case of this clause (iii), remains unremedied for
thirty (30) days after notice thereof shall have been given to the Borrower by
the Administrative Agent; or

(d)The Borrower or any of its Subsidiaries shall fail to pay any principal of or
interest on any other Indebtedness which is outstanding in an aggregate
principal amount of at least $50,000,000, or its equivalent in other currencies
(in this clause (d) called “Material Indebtedness”), in the aggregate when the
same becomes due and payable (whether at scheduled maturity, by required
prepayment, acceleration, demand or otherwise); or any other event shall occur
or condition shall exist under any agreement or instrument relating to any
Material Indebtedness and shall continue after the applicable grace period, if
any, specified in such agreement or instrument, if the effect of such event or
condition is to accelerate, or to permit the acceleration of, the maturity of
such Material Indebtedness, or to require the same to be prepaid or defeased
(other than by a regularly required payment); or

(e)The Borrower or any of its Subsidiaries shall generally not pay its debts as
such debts become due, or shall admit in writing its inability to pay its debts
generally, or shall make a general assignment for the benefit of creditors; or
any proceeding shall be instituted by or against the Borrower or any of its
Subsidiaries seeking to adjudicate it a bankrupt or insolvent, or seeking
liquidation, winding up, reorganization, arrangement, adjustment, protection,
relief, or composition of it or its debts under any law relating to bankruptcy,
insolvency, reorganization or relief of debtors, or seeking the entry of an
order for relief or the appointment of a receiver, trustee, custodian or other
similar official for it or for any substantial part of its Property and such
proceeding shall remain undismissed or unstayed for a period of sixty (60) days;
or the Borrower or any of its Subsidiaries shall take any corporate action to
authorize any of the actions set forth above in this subsection (e); or

(f)(i) The Borrower or any of its Subsidiaries shall commence any case,
proceeding or other action (A) under any existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization or relief of debtors, seeking to have an order for relief entered
with respect to it, or seeking to adjudicate it a bankrupt or insolvent, or
seeking liquidation, winding up, reorganization, arrangement, adjustment,
protection, relief or composition with respect to it or its debts under any such
law, or (B) seeking appointment of a receiver, trustee, custodian, conservator
or other similar official for it or for all or any substantial part of its
Property, or the Borrower or any of its Subsidiaries shall make a general
assignment for the benefit of its creditors; or (ii) there shall be commenced
against the Borrower or any of its Subsidiaries any case, proceeding or other
action of a nature referred to in clause (i) above which (A) results in the
entry of an order for relief or any such adjudication or appointment or
(B) remains undismissed, undischarged or unbonded for a period of ninety
(90) days; or (iii) there shall be commenced against the Borrower or any of its
Subsidiaries any case, proceeding or other action seeking issuance of a warrant
of attachment, execution, distraint or similar process against all or any
substantial part of its Property which results in the entry of an order for any
such relief which shall not have been vacated, discharged, or stayed or bonded
pending appeal within sixty (60) days from the entry thereof; or (iv) the
Borrower or any of its Subsidiaries shall take any action in furtherance of, or
indicating its consent to, approval of, or acquiescence in, any of the acts set
forth in clause (i), (ii), or (iii) above;

38

--------------------------------------------------------------------------------

 

(g)A Change in Control shall occur; or 

(h)The Majority Lenders shall determine in good faith (which determination shall
be conclusive) that the potential liabilities associated with the events set
forth in clauses (i) through (vii) below, individually or in the aggregate,
could have a Material Adverse Effect:

(i)The PBGC notifies a Plan pursuant to Section 4042 of ERISA by service of a
complaint, threat of filing a law suit or otherwise of its determination that an
event described in Section 4042(a) of ERISA has occurred, a Plan should be
terminated or a trustee should be appointed for a Plan; or

(ii)Any action is taken to terminate a Plan pursuant to its provisions or the
plan administrator files with the PBGC a notice of intent to terminate a Plan in
accordance with Section 4041 of ERISA; or

(iii)Any action is taken by a plan administrator to have a trustee appointed for
a Plan pursuant to Section 4042 of ERISA; or

(iv)A return is filed with the Internal Revenue Service, or a Plan is notified
by the Secretary of the Treasury that a notice of deficiency under Section 6212
of the Code has been mailed, with respect to the tax imposed under
Section 4971(a) of the Code for failure to meet the minimum funding standards
established under Section 412 of the Code; or

(v)A Reportable Event occurs with respect to a Plan; or

(vi)Any action is taken to amend a Plan to become an employee benefit plan
described in Section 4021(b)(1) of ERISA, causing a Plan termination under
Section 4041(e) of ERISA; or

(vii)The Borrower or any member of a Controlled Group receives a notice of
liability or demand for payment on account of complete withdrawal under
Section 4203 of ERISA, partial withdrawal under Section 4205 of ERISA or on
account of becoming secondarily liable for withdrawal liability payments under
Section 4204 of ERISA (sale of assets); or

(i)The Borrower or any of its Subsidiaries shall fail within thirty (30) days to
pay, bond or otherwise discharge any judgment or order for the payment of money,
either singly or in the aggregate, in excess of $50,000,000, which is not stayed
on appeal or otherwise being appropriately contested in good faith;

then, and in any such event, the Administrative Agent (i) shall at the request,
or may with the consent, of the Majority Lenders, by notice to the Borrower,
declare the obligation of each Lender to make Advances to be terminated,
whereupon the same shall forthwith terminate, and (ii) shall at the request, or
may with the consent, of the Majority Lenders, by notice to the Borrower,
declare the Advances, all interest thereon and all other amounts payable under
this Agreement to be forthwith due and payable, whereupon the Advances, all such
interest and all such other amounts shall become and be forthwith due and
payable, without presentment, demand, protest or further notice of any kind, all
of which are hereby expressly waived by the Borrower; provided, however, that in
the event of an Event of Default with respect to the Borrower of the kind
referred to in clause (e) or (f) above (A) the obligation of each Lender to make
Advances shall automatically be terminated and (B) the Advances, all such
interest and all such other amounts shall automatically become and be due and
payable, without presentment, demand, protest or any notice of any kind, all of
which are hereby expressly waived by the Borrower.  

39

--------------------------------------------------------------------------------

 

ARTICLE 7
THE ADMINISTRATIVE AGENT

SECTION 7.01.Authorization and Action.  Each Lender hereby appoints and
authorizes the Administrative Agent to take such action as administrative agent
on its behalf and to exercise such powers under this Agreement as are delegated
to the Administrative Agent by the terms hereof, together with such powers as
are reasonably incidental thereto.  As to any matters not expressly provided for
by this Agreement (including, without limitation, enforcement or collection of
the Advances), the Administrative Agent shall not be required to exercise any
discretion or take any action, but shall be required to act or to refrain from
acting (and shall be fully protected in so acting or refraining from acting)
upon the instructions of the Majority Lenders, and such instructions shall be
binding upon all Lenders; provided, however, that the Administrative Agent shall
not be required to take any action which exposes the Administrative Agent to
personal liability or which is contrary to this Agreement or applicable
law.  The Administrative Agent agrees to give to each Lender prompt notice of
each notice given to it by the Borrower pursuant to the terms of this Agreement.

SECTION 7.02.Administrative Agent’s Reliance, Etc.  Neither the Administrative
Agent nor any of its directors, officers, agents or employees shall be liable to
the Lenders for any action taken or omitted to be taken by it or them under or
in connection with this Agreement, except for its or their own gross negligence
or willful misconduct.  Without limitation of the generality of the foregoing,
the Administrative Agent:  (i) may consult with legal counsel (including counsel
for the Borrower), independent public accountants and other experts selected by
it and shall not be liable to the Lenders for any action taken or omitted to be
taken in good faith by it in accordance with the advice of such counsel,
accountants or experts; (ii) makes no warranty or representation to any Lender
and shall not be responsible to any Lender for any statements, warranties or
representations (whether written or oral) made in or in connection with this
Agreement; (iii) shall not have any duty to ascertain or to inquire as to the
performance or observance of any of the terms, covenants or conditions of this
Agreement on the part of the Borrower or to inspect the property (including the
books and records) of the Borrower or any of its Subsidiaries; (iv) shall not be
responsible to any Lender for the due execution, legality, validity,
enforceability, genuineness, sufficiency or value of this Agreement or any other
instrument or document furnished pursuant hereto; (v) shall incur no liability
to the Lenders under or in respect of this Agreement by acting upon any notice,
consent, certificate or other instrument or writing (which may be by telecopier,
telegram, cable, telex or other electronic communication) believed by it to be
genuine and signed or sent by the proper party or parties; (vi) shall not be
subject to any fiduciary or other implied duties, regardless of whether a
Default has occurred and is continuing; (vii) shall not have any duty to take
any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated by the Loan Documents
that the Administrative Agent is required to exercise in writing as directed by
the Majority Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 8.01); and (vii)
shall not have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Subsidiaries
that is communicated to or obtained by the bank serving as Administrative Agent
or any of its Affiliates in any capacity.

SECTION 7.03.JPMorgan and Affiliates.  With respect to its Commitment and the
Advances made by it, JPMorgan shall have the same rights and powers under this
Agreement as any other Lender and may exercise the same as though it were not
the Administrative Agent; and the term “Lender” or “Lenders” shall, unless
otherwise expressly indicated, include JPMorgan in its individual
capacity.  JPMorgan and its Affiliates may accept deposits from, lend money to,
act as trustee under indentures of, and generally engage in any kind of business
with, the Borrower, any of its Subsidiaries and any Person who may do business
with or own securities of the Borrower or any such Subsidiary, all as if
JPMorgan were not the Administrative Agent and without any duty to account
therefor to the Lenders.

40

--------------------------------------------------------------------------------

 

SECTION 7.04.Lender Credit Decision.  Each Lender acknowledges and agrees that
the extensions of credit made hereunder are commercial loans and not investments
in a business enterprise or securities.  Each Lender further represents that it
is engaged in making, acquiring or holding commercial loans in the ordinary
course of its business and has, independently and without reliance upon the
Administrative Agent or any other Lender and based on the financial statements
referred to in Section 4.01 and such other documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement as a Lender, and to make, acquire or hold Advances hereunder.  Each
Lender also acknowledges that it will, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information (which may contain material, non-public information within the
meaning of the United States securities laws concerning the Borrower and its
Affiliates) as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement and in
deciding whether or to the extent to which it will continue as a lender or
assign or otherwise transfer its rights, interests and obligations hereunder. 

SECTION 7.05.Indemnification.  The Lenders agree to indemnify the Administrative
Agent (to the extent not reimbursed by the Borrower), ratably according to the
respective amounts of their Commitments (or, if the Commitments have expired or
terminated, the amount of their outstanding Advances), from and against any and
all liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements of any kind or nature whatsoever which
may be imposed on, incurred by, or asserted against the Administrative Agent in
any way relating to or arising out of this Agreement or any action taken or
omitted by the Administrative Agent under this Agreement, provided that no
Lender shall be liable for any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
found in a final-non-appealable judgment by a court of competent jurisdiction to
have resulted from the Administrative Agent’s gross negligence or willful
misconduct.  Without limiting the foregoing, each Lender agrees to reimburse the
Administrative Agent promptly upon demand for its ratable share of any
out‑of‑pocket expenses (including counsel fees) incurred by the Administrative
Agent in connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement, to the extent that the Administrative
Agent is not reimbursed for such expenses by the Borrower.

SECTION 7.06.Successor Administrative Agent.  The Administrative Agent may
resign at any time by giving written notice thereof to the Lenders and the
Borrower.  Upon any such resignation, the Majority Lenders shall have the right
to appoint a successor Administrative Agent that, unless a Default or Event of
Default shall have occurred and then be continuing, is reasonably acceptable to
the Borrower.  If no successor Administrative Agent shall have been so appointed
by the Majority Lenders, and shall have accepted such appointment, within thirty
(30) days after the retiring Administrative Agent’s giving of notice of
resignation, then the retiring Administrative Agent may, on behalf of the
Lenders, appoint a successor Administrative Agent, which shall be a commercial
bank organized under the laws of the United States of America or of any State
thereof and having total assets of at least $1,000,000,000.  Upon the acceptance
of any appointment as Administrative Agent hereunder by a successor
Administrative Agent, such successor Administrative Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring Administrative Agent, and the retiring Administrative Agent
shall be discharged from its duties and obligations under this Agreement.  After
any retiring Administrative Agent’s resignation hereunder as Administrative
Agent, the provisions of this Article 7 shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was Administrative Agent
under this Agreement.

41

--------------------------------------------------------------------------------

 

SECTION 7.07.Arrangers.  Each Arranger, in its capacity as such, shall have no
obligation or responsibility hereunder and shall not become liable in any manner
hereunder to any party hereto. 

ARTICLE 8
MISCELLANEOUS

SECTION 8.01.Amendments, Etc.  Except as provided in Section 2.19 with respect
to an Incremental Term Loan Amendment, no amendment or waiver of any provision
of this Agreement or the Notes, nor consent to any departure by the Borrower
therefrom, shall be effective unless the same shall be in writing and signed by
the Borrower and the Majority Lenders, or by the Borrower and the Administrative
Agent on behalf of the Majority Lenders; provided, however, that no amendment,
waiver or consent shall, unless in writing and signed by the Lenders required by
the following or by the Administrative Agent with the consent of such Lenders,
do any of the following:  (a) increase or extend the Commitment of any Lender
without the consent of such Lender, (b) reduce the principal of, or interest on,
the Advances or any fees (other than the Administrative Agent’s fee referred to
in Section 2.04) or other amounts payable hereunder or under the other Loan
Documents to any Lender without the consent of such Lender, (c) postpone any
date fixed for any payment of principal of, or interest on, the Advances or any
fees (other than the Administrative Agent’s fee referred to in Section 2.04) or
other amounts payable hereunder in each case payable to a Lender without the
consent of such Lender, (d) change the second sentence of Section 2.14(a)
without the consent of each Lender, (e) change the percentage of the Commitments
or of the aggregate unpaid principal amount of the Advances which shall be
required for the Lenders or any of them to take any action hereunder without the
consent of each Lender (it being understood that, solely with the consent of the
parties prescribed by Section 2.19 to be parties to an Incremental Term Loan
Amendment, Incremental Term Loans may be included in the determination of
Majority Lenders on substantially the same basis as the Commitments and the
Advances are included on Closing Date) or (f) amend this Section 8.01 without
the consent of each Lender; provided further that no amendment, waiver or
consent shall, unless in writing and signed by the Administrative Agent in
addition to the Lenders required above to take such action, affect the rights or
duties of the Administrative Agent under this Agreement (it being understood
that any change to Section 2.20 shall require the consent of the Administrative
Agent).  Notwithstanding the foregoing, no consent with respect to any
amendment, waiver or other modification of this Agreement shall be required of
any Defaulting Lender, except with respect to any amendment, waiver or other
modification referred to in clause (a), (b) or (c) of the first proviso of this
paragraph and then only in the event such Defaulting Lender shall be directly
affected by such amendment, waiver or other modification.  This Agreement and
the agreement referred to in Section 2.04 and the Notes constitute the entire
agreement of the parties with respect to the subject matter hereof and
thereof.  Notwithstanding the foregoing, this Agreement and any other Loan
Document may be amended (or amended and restated) with the written consent of
the Majority Lenders, the Administrative Agent and the Borrower (x) to add one
or more credit facilities to this Agreement and to permit extensions of credit
from time to time outstanding thereunder and the accrued interest and fees in
respect thereof to share ratably in the benefits of this Agreement and the other
Loan Documents with the Advances and the accrued interest and fees in respect
thereof and (y) to include appropriately the Lenders holding such credit
facilities in any determination of the Majority Lenders and
Lenders.  Notwithstanding anything to the contrary herein the Administrative
Agent may, with the consent of the Borrower only, amend, modify or supplement
this Agreement or any of the other Loan Documents to cure any ambiguity,
omission, mistake, defect or inconsistency.

42

--------------------------------------------------------------------------------

 

SECTION 8.02.Notices, Etc. 

 

(a)Subject to clauses (b) through (e) below, all notices and other
communications provided for hereunder shall be in writing (including telecopier)
and mailed, telecopied or delivered by hand:

(i)if to the Borrower:

Coca-Cola Bottling Co. Consolidated
4100 Coca-Cola Plaza
Charlotte, NC  28211
Attention:  Senior Vice President and Chief Financial Officer

Telephone No.:  (704) 557-4633
Telecopier No.:  (704) 285-6780

(ii)if to the Administrative Agent:

JPMorgan Chase Bank, N.A.
10 South Dearborn, L2
Chicago, Illinois 60603
Attention: Nan Wilson

Telephone No.:  (312) 385-7084
Telecopier No.:  (888) 292-9533

(iii)if to any Lender, at the Domestic Lending Office of such Lender; or, as to
the Borrower or the Administrative Agent, at such other address as shall be
designated by such party in a written notice to the other parties and, as to
each other party, at such other address as shall be designated by such party in
a written notice to the Borrower and the Administrative Agent.  All such notices
and communications shall be deemed to have been duly given or made (i) in the
case of hand deliveries, when delivered by hand, (ii) in the case of mailed
notices, three (3) Business Days after being deposited in the mail, postage
prepaid, and (iii) in the case of telecopier notice, when transmitted and
confirmed during normal business hours (or, if delivered after the close of
normal business hours, at the beginning of business hours on the next Business
Day), except that notices and communications to the Administrative Agent
pursuant to Article 2 or 7 shall not be effective until received by the
Administrative Agent.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient).  Notices delivered through the Platform, to the extent provided in
paragraph (c) below, shall be effective as provided in said paragraph (c).

(b)The Administrative Agent or the Borrower may, in its discretion, agree to
accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications.

43

--------------------------------------------------------------------------------

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to the
Platform shall be deemed received upon the deemed receipt by the intended
recipient, at its e-mail address as described in the foregoing clause (i), of
notification that such notice or communication is available and identifying the
website address therefor; provided that, for both clauses (i) and (ii) above, if
such notice, email or other communication is not sent during the normal business
hours of the recipient, such notice or communication shall be deemed to have
been sent at the opening of business on the next business day for the recipient.

(c)The Borrower agrees that the Administrative Agent may make the Communications
available to the Lenders by posting the Communications on Intralinks or a
substantially similar electronic transmission system (the “Platform”).  THE
PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”.  THE AGENT PARTIES (AS DEFINED
BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE COMMUNICATIONS, OR THE
ADEQUACY OF THE PLATFORM AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS OR
OMISSIONS IN THE COMMUNICATIONS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR
STATUTORY, INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE AGENT PARTIES IN
CONNECTION WITH THE COMMUNICATIONS OR THE PLATFORM.  IN NO EVENT SHALL THE
ADMINISTRATIVE AGENT OR ANY OF ITS AFFILIATES OR ANY OF THEIR RESPECTIVE
OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, ADVISORS OR REPRESENTATIVES
(COLLECTIVELY, THE “AGENT PARTIES”) HAVE ANY LIABILITY TO THE BORROWER, ANY
LENDER OR ANY OTHER PERSON OR ENTITY FOR DAMAGES OF ANY KIND, including, without
limitation, direct or indirect, special, incidental or consequential damages,
losses or expenses (WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT OF THE
BORROWER’S OR THE ADMINISTRATIVE AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH
THE INTERNET, EXCEPT TO THE EXTENT THE LIABILITY OF ANY AGENT PARTY IS FOUND IN
A FINAL NON-APPEALABLE JUDGMENT BY A COURT OF COMPETENT JURISDICTION TO HAVE
RESULTED PRIMARILY FROM SUCH AGENT PARTY’S GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT.

(d)Each Lender agrees that notice to it (as provided in the next sentence)
specifying that any Communications have been posted to the Platform shall
constitute effective delivery of such Communications to such Lender for purposes
hereof.  Each Lender agrees (i) to provide to the Administrative Agent in
writing (including by electronic communication), promptly after the date of this
Agreement, an e-mail address to which the foregoing notice may be sent by
electronic transmission and (ii) that the foregoing notice may be sent to such
e-mail address.

(e)Nothing herein shall prejudice the right of the Administrative Agent or any
Lender to give any notice or other communication pursuant hereto in any other
manner specified herein.

SECTION 8.03.No Waiver; Remedies.  No failure on the part of any Lender or the
Administrative Agent to exercise, and no delay in exercising, and no course of
dealing with respect to, any right hereunder shall operate as a waiver thereof;
nor shall any single or partial exercise of any such right preclude any other or
further exercise thereof or the exercise of any other right.  The remedies
herein provided are cumulative and not exclusive of any remedies provided by
law.

44

--------------------------------------------------------------------------------

 

SECTION 8.04.Costs, Expenses and Indemnification. 

(a)The Borrower agrees to pay and reimburse on demand (i) all reasonable costs
and expenses of the Administrative Agent and each Arranger in connection with
the preparation, execution, delivery, administration, modification and amendment
of this Agreement and the other documents to be delivered hereunder, including,
without limitation, the reasonable fees and out‑of‑pocket expenses of counsel
for the Administrative Agent with respect thereto and with respect to advising
the Administrative Agent as to its rights and responsibilities under this
Agreement and (ii) all costs and expenses, if any (including, without
limitation, reasonable counsel fees and expenses of the Administrative Agent and
each of the Lenders), incurred by the Administrative Agent or any Lender in
connection with the enforcement (whether through negotiations, legal proceedings
or otherwise) of this Agreement and the other documents to be delivered
hereunder, including, without limitation, reasonable counsel fees and expenses
in connection with the enforcement of rights under this Section 8.04(a).  Such
reasonable fees and out-of-pocket expenses shall be reimbursed by the Borrower
upon presentation to the Borrower of a statement of account, regardless of
whether this Agreement is executed and delivered by the parties hereto or the
transactions contemplated by this Agreement are consummated.

(b)(i)  The Borrower hereby agrees to indemnify the Administrative Agent, each
Arranger, each Lender and each of their respective Affiliates and their
respective officers, directors, employees, agents, advisors and representatives
(each, an “Indemnified Party”) from and against any and all direct claims,
damages, losses, liabilities and expenses (including, without limitation,
reasonable fees and disbursements of counsel), joint or several, that may be
incurred by or asserted or awarded against any Indemnified Party, in each case
arising out of or in connection with or relating to any investigation,
litigation or proceeding or the preparation of any defense with respect thereto
arising out of or in connection with or relating to this Agreement or the
transactions contemplated hereby or thereby or any use made or proposed to be
made with the proceeds of the Advances, whether or not such investigation,
litigation or proceeding is brought by the Borrower, any of its shareholders or
creditors, an Indemnified Party or any other Person, or an Indemnified Party is
otherwise a party thereto, and whether or not any of the conditions precedent
set forth in Article 3 are satisfied or the other transactions contemplated by
this Agreement are consummated, except to the extent such direct claim, damage,
loss, liability or expense (x) is found in a final, non-appealable judgment by a
court of competent jurisdiction to have resulted from such Indemnified Party’s
gross negligence or willful misconduct, or (y) results from a claim brought by
the Borrower against an Indemnified Party for breach in bad faith, or a material
breach, of such Indemnified Party’s express obligations hereunder or (z) arises
out of, or result from, any investigation, litigation or proceeding that does
not involve an act or omission by the Borrower or any of the Borrower’s
Affiliates and that is brought by an Indemnified Party against any other
Indemnified Party (other than in its capacity as the Administrative Agent, an
Arranger, a Co-Syndication Agent or any other similar role with respect to the
loan facility evidenced by this Agreement).

(ii)The Borrower hereby further agrees that (i) no Indemnified Party shall have
any liability to the Borrower for or in connection with or relating to this
Agreement or the transactions contemplated hereby or thereby or any use made or
proposed to be made with the proceeds of the Advances, except to the extent such
liability is found in a final, non-appealable judgment by a court of competent
jurisdiction to have resulted from such Indemnified Party’s gross negligence or
willful misconduct and (ii) the Borrower will not assert any claim against the
Administrative Agent or any Lender, any of their respective Affiliates, or any
of their respective directors, officers, employees, attorneys or agents, on any
theory of liability, for consequential, indirect, special or punitive damages
arising out of or relating to this Agreement or the actual or proposed use of
any Advance.

45

--------------------------------------------------------------------------------

 

(c)If any payment of principal of, or Conversion or Continuation of, any
Eurodollar Rate Advance of a Lender is made on a day other than the last day of
an Interest Period for such Advance as a result of any optional or mandatory
prepayment, acceleration of the maturity of the Advances pursuant to
Section 6.01 or for any other reason, the Borrower shall pay to the
Administrative Agent for the account of such Lender any amounts required to
compensate such Lender for any additional losses, costs or expenses (other than
loss of profit) which it may reasonably incur as a result of such payment,
Continuation or Conversion and the liquidation or reemployment of deposits or
other funds acquired by such Lender to fund or maintain such Advance.  A
certificate as to the amount of such losses, costs and expenses, submitted to
the Borrower and the Administrative Agent by such Lender, shall be conclusive
and binding for all purposes, absent manifest error. 

SECTION 8.05.Binding Effect.  This Agreement shall be binding upon and inure to
the benefit of the Borrower, the Administrative Agent and each Lender and their
respective successors and permitted assigns, provided that the Borrower shall
not have the right to assign its rights hereunder or any interest herein without
the prior written consent of the Lenders.

SECTION 8.06.Assignments and Participations.

(a)Each Lender may, with notice to and the consent of the Administrative Agent
and, unless an Event of Default shall have occurred and be continuing, the
Borrower (provided that the Borrower shall be deemed to have consented to any
such assignment unless it shall object thereto by written notice to the
Administrative Agent within five (5) Business Days after having received notice
thereof) (such consents not to be unreasonably withheld), assign to one or more
banks or other entities all or a portion of its rights and obligations under
this Agreement (including, without limitation, all or a portion of its
Commitment and the Advances owing to it); provided that:

(i)each such assignment shall be of a constant, and not a varying, percentage of
all rights and obligations of the assigning Lender under this Agreement,

(ii)except in the case of an assignment by a Lender to one of its Affiliates or
to another Lender, the amount of the Commitment of the assigning Lender being
assigned pursuant to each such assignment (determined as of the date of the
Assignment and Acceptance with respect to such assignment) shall in no event
(unless the Borrower and the Administrative Agent otherwise agree) be less than
the lesser of (x) such Lender’s Commitment hereunder and (y) $1,000,000 or an
integral multiple of $1,000,000 in excess thereof,

(iii)each such assignment shall be to an Eligible Assignee,

(iv)the parties to each such assignment shall execute and deliver to the
Administrative Agent, for its acceptance and recording in the Register, an
Assignment and Acceptance, and

(v)the parties to each such assignment (other than the Borrower) shall deliver
to the Administrative Agent a processing and recordation fee of $3,500.

Upon such execution, delivery, acceptance and recording, from and after the
Closing Date specified in each Assignment and Acceptance, (x) the assignee
thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such Assignment and
Acceptance, have the rights and obligations of a Lender hereunder and (y) the
Lender assignor thereunder shall, to the extent that rights and obligations
hereunder have been assigned by it pursuant to such Assignment and Acceptance,
relinquish its rights and be released from its obligations under this

46

--------------------------------------------------------------------------------

 

Agreement (and, in the case of an Assignment and Acceptance covering all or the
remaining portion of an assigning Lender’s rights and obligations under this
Agreement, such Lender shall cease to be a party hereto).

(b)By executing and delivering an Assignment and Acceptance, the Lender assignor
thereunder and the assignee thereunder confirm to and agree with each other and
the other parties hereto as follows:  (i) other than as provided in such
Assignment and Acceptance, such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement or any other instrument or document furnished pursuant
hereto; (ii) such assigning Lender makes no representation or warranty and
assumes no responsibility with respect to the financial condition of the
Borrower or the performance or observance by the Borrower of any of its
obligations under this Agreement or any other instrument or document furnished
pursuant hereto; (iii) such assignee confirms that it has received a copy of
this Agreement, together with copies of the financial statements referred to in
Section 4.01 and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into such
Assignment and Acceptance; (iv) such assignee will, independently and without
reliance upon the Administrative Agent, such assigning Lender or any other
Lender and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under this Agreement; (v) such assignee confirms that it is an Eligible
Assignee; (vi) such assignee appoints and authorizes the Administrative Agent to
take such action as administrative agent on its behalf and to exercise such
powers under this Agreement as are delegated to the Administrative Agent by the
terms hereof, together with such powers as are reasonably incidental thereto;
and (vii) such assignee agrees that it will perform in accordance with their
terms all of the obligations which by the terms of this Agreement are required
to be performed by it as a Lender.

(c)Upon its receipt of an Assignment and Acceptance executed by an assigning
Lender and an assignee representing that it is an Eligible Assignee, the
Administrative Agent shall, if such Assignment and Acceptance has been completed
(and the Borrower and the Administrative Agent shall have consented to the
relevant assignment) and is in substantially the form of Exhibit B hereto,
(i) accept such Assignment and Acceptance, (ii) record the information contained
therein in the Register and (iii) give prompt notice thereof to the Borrower.

(d)The Administrative Agent, acting for this purpose as a non-fiduciary agent of
the Borrower, shall maintain at its address referred to in Section 8.02 a copy
of each Assignment and Acceptance delivered to and accepted by it and a register
for the recordation of the names and addresses of each of the Lenders and, with
respect to Lenders, the Commitment of, and principal amount (and stated
interest) of the Advances owing to, each such Lender from time to time (the
“Register”).  The entries in the Register shall be conclusive and binding for
all purposes, absent manifest error, and the Borrower, the Administrative Agent
and the Lenders may treat each Person whose name is recorded in the Register as
a Lender hereunder for the purposes of this Agreement.  The Register shall be
available for inspection by the Borrower or any Lender at any reasonable time
and from time to time upon reasonable prior notice.

(e)Each Lender may sell participations to one or more Persons (other than any
Ineligible Institution) in or to all or a portion of its rights and obligations
under this Agreement (including, without limitation, all or a portion of its
Commitment and the Advances owing to it); provided, however, that (i) such
Lender’s obligations under this Agreement (including, without limitation, its
Commitment to the Borrower hereunder) shall remain unchanged, (ii) such Lender
shall remain solely responsible to the other parties hereto for the performance
of such obligations, (iii) the Borrower, the Administrative Agent and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement,
(iv) in any proceeding under

47

--------------------------------------------------------------------------------

 

the Federal Bankruptcy Code in respect of the Borrower, such Lender shall remain
and be, to the fullest extent permitted by law, the sole representative with
respect to the rights and obligations held in the name of such Lender (whether
such rights or obligations are for such Lender’s own account or for the account
of any participant), (v) no participant under any such participation agreement
shall have any right to approve any amendment or waiver of any provision of this
Agreement, or to consent to any departure by the Borrower therefrom, except to
the extent that any such amendment, waiver or consent would (x) reduce the
principal of, or interest on, the Notes, in each case to the extent the same are
subject to such participation, or (y) postpone any date fixed for the payment of
principal of, or interest on, the Advances, in each case to the extent the same
are subject to such participation and (vi) each participant shall be entitled to
the benefits of, and subject to the limitations of, Sections 2.12 and 2.15 to
the same extent as if it were a Lender and had acquired its interest by
assignment, provided that no participant shall be entitled to the benefits of
Section 2.15 unless such participant complies with Section 2.15(e) as if it were
a Lender.  Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each participant and the principal amounts
(and stated interest) of each participant’s interest in the obligations under
this Agreement (the “Participant Register”); provided that no Lender shall have
any obligation to disclose all or any portion of the Participant Register to any
Person (including the identity of any participant or any information relating to
a participant’s interest in the obligations under this Agreement) except to the
extent that such disclosure is necessary to establish that such interest is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations.  The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. 

(f)Any Lender may, in connection with any permitted assignment or participation
or proposed assignment or participation pursuant to this Section 8.06 and
subject to the provisions of Section 8.12, disclose to the assignee or
participant or proposed assignee or participant any information relating to the
Borrower or any of its Subsidiaries or Affiliates furnished to such Lender by or
on behalf of the Borrower.

(g)Notwithstanding any other provision set forth in this Agreement, any Lender
may at any time, without the consent of the Administrative Agent or the
Borrower, create a security interest in all or any portion of its rights under
this Agreement (including, without limitation, the Advances owing to it) in
favor of any Federal Reserve Bank in accordance with Regulation A of the Board
of Governors of the Federal Reserve System.

(h)Notwithstanding any other provision set forth in this Agreement, any Lender
may at any time, without the consent of the Administrative Agent or the
Borrower, assign to an Affiliate of such Lender all or any portion of its rights
(but not its obligations) under this Agreement.

SECTION 8.07.Governing Law; Submission to Jurisdiction.  This Agreement shall be
governed by, and construed in accordance with, the law of the State of New
York.  The Borrower hereby submits to the exclusive jurisdiction of the United
States District Court for the Southern District of New York and of any New York
state court, in each case sitting in the Borough of Manhattan, for the purposes
of all legal proceedings arising out of or relating to this Agreement or the
transactions contemplated hereby.  The Borrower hereby irrevocably appoints CT
Corporation System (the “Process Agent”), with an office on the date hereof at
111 8th Avenue, 13th Floor, New York, New York 10011, as its agent and true and
lawful attorney-in-fact in its name, place and stead to accept on behalf of the
Borrower and its Property service of the copies of the summons and complaint and
any other process which may be served in any such legal proceedings brought in
any such court, and the Borrower agrees that the failure of the Process Agent to
give any notice of any such service of process to the Borrower shall not impair
or affect

48

--------------------------------------------------------------------------------

 

the validity of such service or, to the extent permitted by applicable law, the
enforcement of any judgment based thereon.  The Borrower irrevocably waives, to
the fullest extent permitted by applicable law, any objection that it may now or
hereafter have to the laying of the venue of any such proceeding brought in such
a court and any claim that any such proceeding brought in such a court has been
brought in an inconvenient forum. 

SECTION 8.08.Severability.  In case any provision in this Agreement shall be
held to be invalid, illegal or unenforceable, such provision shall be severable
from the rest of this Agreement, and the validity, legality and enforceability
of the remaining provisions shall not in any way be affected or impaired
thereby.

SECTION 8.09.Execution in Counterparts; Electronic Execution.  This Agreement
may be executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute one and the same
agreement.  Delivery of an executed counterpart of a signature page of this
Agreement by telecopy, e-mailed .pdf or any other electronic means that
reproduces an image of the actual executed signature page shall be effective as
delivery of a manually executed counterpart of this Agreement.  The words
“execution,” “signed,” “signature,” “delivery,” and words of like import in or
relating to any  document to be signed in connection with this Agreement and the
transactions contemplated hereby shall be deemed to include Electronic
Signatures, deliveries or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature, physical delivery thereof or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.

SECTION 8.10.Survival.   The obligations of the Borrower under Sections 2.02(b),
2.12, 2.15 and 8.04, and the obligations of the Lenders under Section 7.05,
shall survive the repayment of the Advances and the termination of the
Commitments.  In addition, each representation and warranty made, or deemed to
be made by any Notice of Borrowing, herein or pursuant hereto shall survive the
making of such representation and warranty, and no Lender shall be deemed to
have waived, by reason of making any Advance, any Default or Event of Default
that may arise by reason of such representation or warranty proving to have been
false or misleading.

SECTION 8.11.Waiver of Jury Trial.  EACH OF THE BORROWER, THE ADMINISTRATIVE
AGENT AND THE LENDERS HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.

SECTION 8.12.Confidentiality.  Each Lender agrees to hold any confidential
information which it may receive from the Borrower or any of its Subsidiaries or
Affiliates pursuant to this Agreement in confidence and for use in connection
with this Agreement (collectively, “Information”; provided that “Information”
shall not include information pertaining to this Agreement routinely provided by
arrangers to data service providers, including league table providers, that
serve the lending industry), including without limitation for use in connection
with its rights and remedies hereunder, except for disclosure (a) to other
Lenders and their respective Affiliates, (b) to legal counsel, accountants, and
other professional advisors to such Lender, (c) to regulatory officials, (d) as
requested pursuant to or as required by law, regulation, or legal process,
(e) in connection with any legal proceeding to which such Lender is a party and
(f) to a proposed assignee or participant permitted under Section 8.06 which
shall have agreed in writing to keep such disclosed confidential information
confidential in accordance with this Section.

49

--------------------------------------------------------------------------------

 

EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN THE IMMEDIATELY
PRECEDING PARAGRAPH FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE
MATERIAL NON-PUBLIC INFORMATION CONCERNING THE BORROWER AND ITS AFFILIATES OR
THEIR RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE
PROCEDURES REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL
HANDLE SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES
AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.

ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY THE
BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE BORROWER AND ITS AFFILIATES OR
THEIR RESPECTIVE SECURITIES.  ACCORDINGLY, EACH LENDER REPRESENTS TO THE
BORROWER AND THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED IN ITS
ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION THAT
MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE
PROCEDURES AND APPLICABLE LAW.

SECTION 8.13.Nonliability of Lenders; No Advisory or Fiduciary
Responsibility.  The relationship between the Borrower and the Lenders and the
Administrative Agent shall be solely that of borrower and lender and neither the
Administrative Agent nor any Lender shall have any fiduciary responsibilities to
the Borrower.  In connection with all aspects of each transaction contemplated
hereby (including in connection with any amendment, waiver or other modification
hereof or of any other Loan Document), the Borrower acknowledges and agrees
that:  (i) (A) the arranging and other services regarding this Agreement
provided by the Lenders are arm’s-length commercial transactions between the
Borrower and its Affiliates, on the one hand, and the Lenders and their
Affiliates, on the other hand, (B) the Borrower has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate,
and (C) the Borrower is capable of evaluating, and understands and accepts, the
terms, risks and conditions of the transactions contemplated hereby and by the
other Loan Documents; (ii) (A) each of the Lenders and their Affiliates is and
has been acting solely as a principal and, except as expressly agreed in writing
by the relevant parties, has not been, is not, and will not be acting as an
advisor, agent or fiduciary for the Borrower or any of its Affiliates, or any
other Person and (B) no Lender or any of its Affiliates has any obligation to
the Borrower or any of its Affiliates with respect to the transactions
contemplated hereby except, in the case of a Lender, those obligations expressly
set forth herein and in the other Loan Documents; and (iii) each of the Lenders
and their respective Affiliates may be engaged in a broad range of transactions
that involve interests that differ from those of the Borrower and its
Affiliates, and no Lender or any of its Affiliates has any obligation to
disclose any of such interests to the Borrower or its Affiliates.  To the
fullest extent permitted by law, the Borrower hereby waives and releases any
claims that it may have against each of the Lenders and their Affiliates with
respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.

SECTION 8.14.USA PATRIOT Act.  Each Lender hereby notifies the Borrower that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Act”), it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender to identify the Borrower in accordance with the Act.

50

--------------------------------------------------------------------------------

 

SECTION 8.15.Interest Rate Limitation.  Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Advance, together
with all fees, charges and other amounts which are treated as interest on such
Advance under applicable law (collectively the “Charges”), shall exceed the
maximum lawful rate (the “Maximum Rate”) which may be contracted for, charged,
taken, received or reserved by the Lender holding such Advance in accordance
with applicable law, the rate of interest payable in respect of such Advance
hereunder, together with all Charges payable in respect thereof, shall be
limited to the Maximum Rate and, to the extent lawful, the interest and Charges
that would have been payable in respect of such Advance but were not payable as
a result of the operation of this Section shall be cumulated and the interest
and Charges payable to such Lender in respect of other Advances or periods shall
be increased (but not above the Maximum Rate therefor) until such cumulated
amount, together with interest thereon at the Federal Funds Rate to the date of
repayment, shall have been received by such Lender. 

SECTION 8.16.Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.  

Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document may be subject to the write-down and conversion powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

(A)the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(B)the effects of any Bail-In Action on any such liability, including, if
applicable:

(i)a reduction in full or in part or cancellation of any such liability;

 

(ii)a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Loan Document; or

 

(iii)the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 

[Signature Pages Follow]

 

51

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

COCA-COLA BOTTLING CO. CONSOLIDATED,
as the Borrower

 

 

 

By

 

/s/ Clifford M. Deal, III

Name:

 

Clifford M. Deal, III

Title:

 

SVP & CFO

 

 

 



Signature Page to Loan Agreement

Coca-Cola Bottling Co. Consolidated

--------------------------------------------------------------------------------

 

JPMORGAN CHASE BANK, N.A., individually as a Lender and as Administrative Agent

 

 

 

By

 

/s/ Antje Focke

Name:

 

Antje Focke

Title:

 

Executive Director

 

 

 



Signature Page to Loan Agreement

Coca-Cola Bottling Co. Consolidated

--------------------------------------------------------------------------------

 

BRANCH BANKING AND TRUST COMPANY, individually as a Lender and as a
Co-Syndication Agent

 

 

 

By

 

/s/ Stuart M. Jones

Name:

 

Stuart M. Jones

Title:

 

Senior Vice President

 

 

 



Signature Page to Loan Agreement

Coca-Cola Bottling Co. Consolidated

--------------------------------------------------------------------------------

 

PNC BANK, NATIONAL ASSOCIATION,

individually as a Lender and as a Co-Syndication Agent

 

 

 

By

 

/s/ Benjamin C. Brown

Name:

 

Benjamin C. Brown

Title:

 

Assistant Vice President

 

 



Signature Page to Loan Agreement

Coca-Cola Bottling Co. Consolidated

--------------------------------------------------------------------------------

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender

 

 

 

By

 

/s/ Ashley Walsh

Name:

 

Ashley Walsh

Title:

 

Director

 

 



Signature Page to Loan Agreement

Coca-Cola Bottling Co. Consolidated

--------------------------------------------------------------------------------

 

SOUTH STATE BANK, as a Lender

 

 

 

By

 

/s/ Cutter D. Davis Jr.

Name:

 

Cutter D. Davis Jr.

Title:

 

Senior Vice President

 

 



Signature Page to Loan Agreement

Coca-Cola Bottling Co. Consolidated

--------------------------------------------------------------------------------

 

THE NORTHERN TRUST COMPANY, as a Lender

 

 

 

By

 

/s/ John C. Canty

Name:

 

John C. Canty

Title:

 

Senior Vice President

 

 

 

Signature Page to Loan Agreement

Coca-Cola Bottling Co. Consolidated

--------------------------------------------------------------------------------

 

SCHEDULE I

Lenders and Commitments

Lender

Commitment

JPMORGAN CHASE BANK, N.A.

$75,000,000

 

 

PNC BANK, NATIONAL ASSOCIATION

$75,000,000

 

 

BRANCH BANKING AND TRUST COMPANY

$60,000,000

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

$50,000,000

 

 

SOUTH STATE BANK

$20,000,000

 

 

THE NORTHERN TRUST COMPANY

$20,000,000

 

 

Total

$300,000,000

 




 

--------------------------------------------------------------------------------

 

SCHEDULE II

Existing Liens Securing Indebtedness,
in each case, of $5,000,000 or more

NONE




 

--------------------------------------------------------------------------------

 

SCHEDULE III

Litigation

NONE




 

--------------------------------------------------------------------------------

 

SCHEDULE IV

Subsidiaries

Entity’s Legal Name

Incorporated/

Organized

Ownership By

Percent

Owned

 

 

 

 

Material Subsidiaries:

 

 

 

 

 

 

 

 

 

 

 

CCBCC Operations, LLC

DE

Coca-Cola Bottling Co. Consolidated

100%

 

 

 

 

CCBC of Wilmington, Inc.

DE

Piedmont Coca-Cola Bottling Partnership

100%

Coca-Cola Ventures, Inc.

DE

Coca-Cola Bottling Co. Consolidated

100%

 

 

 

 

Piedmont Coca-Cola Bottling Partnership

DE

Coca-Cola Ventures, Inc.

77%

 

 

 

 

Red Classic Transportation Services, LLC

NC

Red Classic Services, LLC

100%

 

 

 

 

Tennessee Soft Drink Production Company

TN

CCBCC Operations, LLC

100%

 

 

 

 

Other Subsidiaries:

 

 

 

 

 

 

 

 

 

 

 

CCBCC, Inc.

DE

Coca-Cola Bottling Co. Consolidated

100%

 

 

 

 

Chesapeake Treatment Company, LLC

NC

CCBCC Operations, LLC

100%

 

 

 

 

Consolidated Beverage Co.

DE

Coca-Cola Bottling Co. Consolidated

100%

 

 

 

 

Consolidated Real Estate Group, LLC

NC

Coca-Cola Bottling Co. Consolidated

100%

 

 

 

 

Data Ventures, Inc.

NC

Coca-Cola Bottling Co. Consolidated

100%

 

 

 

 

Heath Oil Co., Inc.

SC

CCBCC Operations, LLC

100%

 

 

 

 

 

 

 

 

TXN, Inc.

DE

Data Ventures, Inc.

100%

 

 

 

 

Swift Water Logistics, Inc.

NC

Coca-Cola Bottling Co. Consolidated

100%

 

 

 

 

Data Ventures Europe, BV

Netherlands

Data Ventures, Inc.

100%

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

Entity’s Legal Name

Incorporated/

Organized

Ownership By

Percent

Owned

 

 

 

 

Equipment Reutilization Solutions, LLC

NC

CCBCC Operations, LLC

100%

 

 

 

 

Red Classic Services, LLC

NC

Coca-Cola Bottling Co. Consolidated

100%

 

 

 

 

Red Classic Equipment, LLC

NC

Red Classic Services, LLC

100%

 

 

 

 

Red Classic Transit, LLC

NC

Red Classic Transportation Services, LLC

100%

 

 

 

 

Red Classic Contractor, LLC

NC

Red Classic Transportation Services, LLC

100%

 

 

 

 

 

 




 

--------------------------------------------------------------------------------

 

SCHEDULE V

Permitted Subsidiary Indebtedness

1.Lease Agreement, dated as of December 18, 2006, between the CCBCC Operations,
LLC and Beacon Investment Corporation, related to the Borrower’s corporate
headquarters and an adjacent office building in Charlotte, North Carolina.

2.Lease Agreement, dated as of December 15, 2000, between the Borrower and
Harrison Limited Partnership One, related to the Snyder Production Center in
Charlotte, North Carolina and a distribution center adjacent thereto.  The
Borrower reserves the right to assign this lease to a Subsidiary.

3. Lease Agreement, dated as of January 3, 2011, between the Borrower and
Crown-Raleigh III, LLC, related to the Borrower’s sales distribution facility in
Clayton, North Carolina.  The Borrower reserves the right to assign this lease
to a Subsidiary.

4. Lease Agreement, dated as of January 13, 2011, between the Borrower and DCT
Mid South Logistics V LP, related to the Borrower’s sales distribution facility
in LaVergne, Tennessee. The Borrower reserves the right to assign this lease to
a Subsidiary.

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT A

NOTICE OF BORROWING

JPMorgan Chase Bank, N.A., as Administrative
Agent for the Lenders parties
to the Loan Agreement
referred to below

10 South Dearborn, L2
Chicago, Illinois 60603
Attention: Nan Wilson

[Date]

Ladies and Gentlemen:

The undersigned, Coca-Cola Bottling Co. Consolidated (the “Borrower”), refers to
the Loan Agreement, dated as of June 7, 2016 (as from time to time amended, the
“Loan Agreement”, the terms defined therein being used herein as therein
defined), among the undersigned, certain Lenders parties thereto and JPMorgan
Chase Bank, N.A., as Administrative Agent for said Lenders, and hereby gives you
notice, irrevocably, pursuant to Section 2.02 of the Loan Agreement that the
undersigned hereby requests a Borrowing (the “Proposed Borrowing”) under the
Loan Agreement, and in that connection sets forth below the information relating
to such Borrowing as required by Section 2.02(a) of the Loan Agreement:

(i)The Business Day of the Proposed Borrowing is ___________ __, _____.

(ii)The Type of Advances initially comprising the Proposed Borrowing is [Base
Rate Advances] [Eurodollar Rate Advances].

(iii)The amount of the Proposed Borrowing is $___________.

[(iv)The initial Interest Period for each Advance made as part of the Proposed
Borrowing is ______ month[s]]1.

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the Proposed Borrowing:

(a)the representations and warranties contained in Section 4.01 of the Loan
Agreement are correct in all material respects, before and after giving effect
to the Proposed Borrowing and to the application of the proceeds therefrom, as
though made on and as of such date (unless expressly stated to relate to an
earlier date, in which case such representations and warranties shall be true
and correct in all material respects as of such earlier date);

(b)no event has occurred and is continuing, or would result from such Proposed
Borrowing or from the application of the proceeds therefrom, which constitutes
an Event of Default or a Default.

 

1

For Eurodollar Rate Advances only.

Exhibit A-1

--------------------------------------------------------------------------------

 

Very truly yours,

COCA-COLA BOTTLING CO. CONSOLIDATED

By__________________________
Title:

 

 

Exhibit A-2

--------------------------------------------------------------------------------

 

EXHIBIT B

ASSIGNMENT AND ACCEPTANCE

Dated ____________ __, _____

Reference is made to the Loan Agreement dated as of June 7, 2016 (as from time
to time amended, the “Loan Agreement”) among Coca-Cola Bottling Co.
Consolidated, a Delaware corporation (the “Borrower”), the Lenders (as defined
in the Loan Agreement) and JPMorgan Chase Bank, N.A., as Administrative Agent
for the Lenders (the “Administrative Agent”).  Terms defined in the Loan
Agreement are used herein with the same meaning.

_____________ (the “Assignor”) and _____________ (the “Assignee”) agree as
follows:

1.Effective on the Effective Date (as defined below), and subject to payment to
the Assignor specified in Schedule 1, the Assignor hereby sells and assigns to
the Assignee, and the Assignee hereby purchases and assumes from the Assignor,
that interest in and to all of the Assignor’s rights and obligations under the
Loan Agreement as of the date hereof which represents the percentage interest
specified on Schedule 1 of all outstanding rights and obligations under the Loan
Agreement, including, without limitation, such interest in the Assignor’s
Commitment and the Advances owing to the Assignor.  After giving effect to such
sale and assignment, the Assignee’s Commitment and the amount of the Advances
owing to the Assignee will be as set forth in Schedule 1.

2.Effective on the Effective Date, Assignor (i) represents and warrants that it
is the legal and beneficial owner of the interest being assigned by it hereunder
and that such interest is free and clear of any adverse claim; (ii) makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with the Loan
Agreement or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of the Loan Agreement or any other instrument or document
furnished pursuant thereto; and (iii) makes no representation or warranty and
assumes no responsibility with respect to the financial condition of the
Borrower or the performance or observance by the Borrower of any of its
obligations under the Loan Agreement or any other instrument or document
furnished pursuant thereto.

3.The Assignee (i) confirms that it has received a copy of the Loan Agreement,
together with copies of the financial statements referred to in Section 4.01
thereof and such other documents and information as it has deemed appropriate to
make its own credit analysis and decision to enter into this Assignment and
Acceptance; (ii) agrees that it will, independently and without reliance upon
the Administrative Agent, the Assignor or any other Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Agreement; (iii) confirms that it is an Eligible Assignee; (iv) appoints and
authorizes the Administrative Agent to take such action as administrative agent
on its behalf and to exercise such powers under the Loan Agreement as are
delegated to the Administrative Agent by the terms thereof, together with such
powers as are reasonably incidental thereto; (v) agrees that it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Agreement are required to be performed by it as a Lender; [and]
(vi) specifies as its Domestic Lending Office (and address for notices) and
Eurodollar Lending Office the offices set forth beneath its name on the
signature pages hereof [and (vii) attaches the forms prescribed by the Internal
Revenue Service of the United States certifying as to the Assignee’s status for
purposes of determining exemption from United States withholding taxes with
respect to all payments to be made to the Assignee under the Loan Agreement or

Exhibit B-1

--------------------------------------------------------------------------------

 

such other documents as are necessary to indicate that all such payments are
subject to such rates at a rate reduced by an applicable tax treaty].1 

4.Following the execution of this Assignment and Acceptance by the Assignor and
the Assignee and the consent of the Borrower, it will be delivered to the
Administrative Agent for acceptance and recording by the Administrative
Agent.  The Effective Date of this Assignment and Acceptance shall be the date
of acceptance thereof by the Administrative Agent, unless otherwise specified on
Schedule 1 hereto (the “Effective Date”).

5.Upon such acceptance and recording by the Administrative Agent, as of the
Effective Date, (i) the Assignee shall be a party to the Loan Agreement and, to
the extent provided in this Assignment and Acceptance, have the rights and
obligations of a Lender thereunder and (ii) the Assignor shall, to the extent
provided in this Assignment and Acceptance, relinquish its rights and be
released from its obligations under the Loan Agreement.

6.Upon such acceptance and recording by the Administrative Agent, from and after
the Effective Date, the Administrative Agent shall make all payments under the
Loan Agreement in respect of the interest assigned hereby to the Assignee.  The
Assignor and Assignee shall make all appropriate adjustments in payments under
the Loan Agreement for periods prior to the Effective Date directly between
themselves.

7.This Assignment and Acceptance shall be binding upon, and inure to the benefit
of, the parties hereto and their respective successors and assigns.  This
Assignment and Acceptance may be executed in any number of counterparts, which
together shall constitute one instrument.  Acceptance and adoption of the terms
of this Assignment and Acceptance by the Assignee and the Assignor by Electronic
Signature or delivery of an executed counterpart of a signature page of this
Assignment and Acceptance by any Electronic System shall be effective as
delivery of a manually executed counterpart of this Assignment and
Acceptance.  This Assignment and Acceptance shall be governed by, and construed
in accordance with, the law of the State of New York.

IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Acceptance to be executed by their respective officers thereunto duly
authorized, as of the date first above written, such execution being made on
Schedule 1 hereto.

 

 

 

1

If the Assignee is organized under the laws of a jurisdiction outside the United
States.

Exhibit B-2

--------------------------------------------------------------------------------

 

SCHEDULE 1
to
ASSIGNMENT AND ACCEPTANCE

Percentage assigned to Assignee_______________%

Assignee’s Commitment $______________

Aggregate outstanding principal
    amount of Advances assigned $______________

Consideration payable by
    Assignee to Assignor$______________

Effective Date (if other than
    date of acceptance by
    Administrative Agent)1__________ __, _____

[NAME OF ASSIGNOR], as Assignor

By__________________________
Title:




 

1

This date should be no earlier than the date of acceptance by the Administrative
Agent.

 

--------------------------------------------------------------------------------

 

[NAME OF ASSIGNEE], as Assignee

By__________________________
Title:

Domestic Lending Office:

Eurodollar Lending Office:

Accepted this ____ day
    of _______, _____

JPMORGAN CHASE BANK, N.A., as
    Administrative Agent

By

__________________________
Title:

CONSENTED TO:

COCA-COLA BOTTLING CO. CONSOLIDATED

By

__________________________
Title:

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT C

Form of Opinion of Special Counsel to the Borrower

Attached

 



 

--------------------------------------------------------------------------------

 

June 7, 2016

 

 

JPMorgan Chase Bank, N.A., as Agent (as defined below)

10 South Dearborn Street, L2

Chicago, Illinois 60603

 

The Lenders identified on Schedule I attached hereto

[g5iyeq3pj3j4000002.jpg]

 

 

Re:

Loan Agreement

 

Ladies and Gentlemen:

We have acted as counsel to Coca-Cola Bottling Co. Consolidated, a Delaware
corporation (the “Borrower”), in connection with that certain Loan Agreement
(the “Loan Agreement”) dated as of the date hereof, among the Borrower, the
lenders named therein (the “Lenders”), and JPMorgan Chase Bank, N.A., as
Administrative Agent (in such capacity, the “Agent”).  This opinion letter is
delivered to you pursuant to Section 3.01(d) of the Loan Agreement. Unless
otherwise defined herein, capitalized terms used herein shall have the meanings
assigned to them in the Loan Agreement.

In rendering this opinion, we have examined the following documents (items (a)
and (b) below are referred to as the “Loan Documents”), all dated the date
hereof unless otherwise indicated:

(a) the Loan Agreement; and

(b) the Notes.

We have also examined the originals, or copies certified or otherwise identified
to our satisfaction, of such other records of the Borrower, certificates of
public officials, officers of the Borrower, and other persons, and agreements,
instruments and other documents, and have made such other investigation, as we
have deemed necessary as a basis for the opinions expressed below.  As to
various questions of fact material to our opinion, we have relied upon, and
assumed without independent investigation the accuracy of, the representations
made by the parties to the Loan Documents (other than those which are expressed
as our opinions).

 

In rendering the opinions expressed herein, we have assumed the genuineness of
all signatures, the authenticity of all documents submitted to us as originals,
the conformity to original documents of all documents submitted to us as
conformed or photostatic copies and the authenticity of the originals of such
copies. For the purposes of the opinions hereinafter expressed, we have further
assumed (i) the legal capacity of all natural persons executing any Loan
Document; (ii) that there is no oral or written statement or agreement, course
of performance, course of dealing or usage of trade that modifies, amends or
varies any of the terms of any Loan Document; (iii) that as to factual matters
any certificate, representation or other document upon which we have relied and
which was given or dated earlier than the date of this letter, continues to
remain accurate, insofar as relevant to the opinions contained herein, from such
earlier date through and including the date hereof; (iv) that there has been no
mutual mistake of fact, or misrepresentation, fraud or deceit in connection with
the execution, delivery, performance under, or transactions contemplated by, the
Loan Documents; (v) due authorization, execution and delivery of the Loan
Documents by all parties thereto other than the Borrower, and that each such
Loan Document is

[g5iyeq3pj3j4000003.jpg]

--------------------------------------------------------------------------------

JPMorgan Chase Bank, N.A., as Agent

June 7, 2016

Page 2 of 7

 

 

valid, binding and enforceable against all parties thereto other than the
Borrower; (vi) that each of the parties to the Loan Documents other than the
Borrower has the power and authority to execute and deliver the Loan Documents
to which it is party, and to perform its obligations thereunder; (vii) that the
execution and delivery by the Borrower of the Loan Documents and the performance
by the Borrower of its obligations thereunder will not violate any of the terms,
conditions or provisions of any law or regulation (other than any law or
regulation of the State of North Carolina, the Delaware General Corporation Law
or federal law or regulation), order, writ, injunction or decree of any
governmental authority; and (viii) that if any party to any Loan Document other
than the Borrower seeks to enforce its rights thereunder, such enforcement shall
occur only under circumstances which are consistent with applicable law and
provisions of the relevant Loan Document. 

 

The opinions set forth herein are limited to matters governed by the laws of
North Carolina, the Delaware General Corporation Law and the federal laws of the
United States, and no opinion is expressed herein as to the laws of any other
jurisdiction. We express no opinion concerning any matter respecting or affected
by any laws other than laws that a lawyer admitted to practice law in North
Carolina exercising customary professional diligence would reasonably recognize
as being directly applicable to the Borrower or the transactions contemplated in
the Loan Documents.  Without limiting the generality of the foregoing, we
express no opinion concerning the following legal issues or the application of
any such laws or regulations to the matters on which our opinions are
referenced:

 

(i) other than as expressly set forth in paragraph 8 below, federal and state
securities laws and regulations;

(ii) Federal Reserve Board margin regulations;

(iii) pension and employee benefit laws and regulations;

 

(iv) federal and state antitrust and unfair competition laws and regulations,
including without limitation the Hart-Scott-Rodino Antitrust Improvements Act of
1976;

 

(v) federal and state laws and regulations concerning document filing
requirements and notice;

 

(vi) compliance with fiduciary duty requirements;

 

(vii) the statutes, administrative decisions, and rules and regulations of
county, municipal and special political subdivisions, whether state-level,
regional or otherwise;

 

(viii) fraudulent transfer laws;

 

(ix) federal and state environmental laws and regulations;

 

(x) federal and state tax laws and regulations;

 

(xi) federal and state land use and subdivision laws and regulations;

 

 

--------------------------------------------------------------------------------

JPMorgan Chase Bank, N.A., as Agent

June 7, 2016

Page 3 of 7

 

 

(xii) federal patent, copyright and trademark, state trademark, and other
federal and state intellectual property laws and regulations; 

 

(xiii) federal and state laws, regulations and policies concerning national and
local emergency;

 

(xiv) state and federal regulatory laws or regulations specifically applicable
to any entity solely because of the business in which it is engaged;

 

(xv) federal and state laws and regulations concerning the condition of title to
any property, the priority of any security interest or lien, or the perfection
of a lien or security interest in personal property;

 

(xvi) laws, rules and regulations relating to money laundering and terrorist
groups, including without limitation the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act
of 2001 (the “USA Patriot Act”), Public Law 107‑56, 115 Stat. 380 (October 26,
2001), as amended, Executive Order 13224, the Trading with the Enemy Act,
50 App. U.S.C. 1, et. seq., any similar or related law and the rules and
regulations (temporary or permanent) promulgated under the foregoing or by the
Office of Foreign Assets Control of the United States Department of Treasury, as
each is amended from time to time; or

 

(xvii) the Wall Street Transparency and Accountability Act of 2010, Title VII of
the Dodd-Frank Wall Street Reform and Consumer Protection Act, Public Law No.
111-203, 124 Stat. 1376 (2010) and the rules and regulations issued in
connection therewith (“Dodd-Frank”).

Based on the foregoing, and subject to the qualifications, assumptions and
limitations set forth herein, we are of the opinion that:

 

1. Based solely upon a good standing certificate issued by the Delaware
Secretary of State, the Borrower is a corporation in good standing under the
laws of the State of Delaware.  

2. The Borrower has adequate corporate power to execute, deliver and perform its
obligations under the Loan Documents.

3. The execution and delivery by the Borrower of the Loan Documents and the
performance by it of its agreements under such documents have been duly
authorized by all requisite corporate action on the part of the Borrower.  The
Borrower has duly executed and delivered the Loan Documents.

4. The Loan Documents provide that they shall be governed by, and construed in
accordance with, New York law.  If, notwithstanding such choice of law
provision, a North Carolina court were to hold that any such Loan Document is
governed by, and to be construed in accordance with, the internal laws of the
State of North Carolina, such Loan Document would be, under the internal laws of
the State of North Carolina, the valid and binding obligation of the Borrower,
enforceable against the Borrower in accordance with its terms.

 

 

--------------------------------------------------------------------------------

JPMorgan Chase Bank, N.A., as Agent

June 7, 2016

Page 4 of 7

 

 

5. The execution and delivery by the Borrower of the Loan Documents, and the
performance by the Borrower of its agreements under such documents, do not
(a) violate the Borrower’s certificate of incorporation or bylaws, (b) violate
any (i) North Carolina statute, rule or regulation, (ii) the Delaware General
Corporation Law or (iii) any federal statute, rule or regulation, in each case
that a lawyer admitted to practice law in North Carolina exercising customary
professional diligence would reasonably recognize as being directly applicable
to the Borrower or the transactions contemplated in the Loan Documents or (c)
result in any breach of any of the terms, covenants, conditions or provisions
of, or constitute a default under the agreements set forth on Schedule II hereto
or cause the creation of any security interest or lien upon any of the property
of the Borrower pursuant to any such agreements (except that we express no
opinion with respect to matters which require the performance of a mathematical
calculation or the making of a financial or accounting determination). 

6. The Borrower is not required to obtain any consent, approval, authorization,
or make any filing (a) with, any United States federal or State of North
Carolina governmental or regulatory agency or (b) under the Delaware General
Corporation Law, to authorize its execution and delivery of, or to make valid
and binding, the Loan Documents, except for those (i) obtained or made prior to
the date hereof and (ii) specified in the Loan Documents.

7. We do not represent the Borrower in any action, suit or proceeding before any
court, governmental agency or arbitrator, pending or overtly threatened in
writing against the Borrower, which seeks to affect the enforceability of any of
the Loan Documents.

8. Based on the factual certifications in an officer’s certificate delivered to
our firm in connection with this letter, the Borrower is not required to
register as an “investment company” within the meaning of the Investment Company
Act of 1940, as amended.

 

The opinion set forth in paragraph 4 is subject to the following qualifications:

 

(a) enforceability may be limited by any applicable bankruptcy, insolvency,
reorganization, fraudulent transfer, moratorium or similar laws affecting the
enforcement of creditors’ rights generally;

 

(b) enforcement of the Loan Documents is subject both to general principles of
equity and to considerations of public policy, including the requirement that
the parties thereto act with commercial reasonableness and in good faith to the
extent required by applicable law, the application of which may deny certain
rights and may be applied by a court of proper jurisdiction, regardless of
whether such enforceability is considered in a proceeding in equity or at
law.  For purposes of this paragraph, the terms “general principles of equity”
and “considerations of public policy” may include, but are not limited to,
issues related to the right to or obligation of the appointment of a receiver in
certain circumstances; the ability of an entity to appoint an attorney‑in-fact;
fiduciary obligations of attorneys-in-fact; the enforceability of usury savings
clauses; the enforceability of confessions of judgment; waiver of procedural,
substantive, or constitutional rights, including, without limitation, the right
of statutory or equitable redemption; disclaimers or limitations of liability;
waiver of defenses; waiver of acceleration rights through historical acceptance
of late payments; the exercise of self-help or other remedies without judicial
process; accounting for rent or sale proceeds; requirements of mitigation of
damages; and

 

--------------------------------------------------------------------------------

JPMorgan Chase Bank, N.A., as Agent

June 7, 2016

Page 5 of 7

 

 

enforcement of default interest provisions.  Any provision waiving a right to
jury trial is unenforceable as against public policy pursuant to N.C. Gen. Stat.
§ 22B-10; 

 

(c) the enforceability and availability of certain remedies, rights and waiver
provisions may be limited or rendered ineffective by applicable law, although
the inclusion of such provisions does not affect the validity or lien of any
Loan Document as a whole, and subject to the other exceptions noted herein,
there exist legally adequate remedies for the realization of the principal
benefits afforded thereby;

 

(d) we call to your attention that N.C. Gen. Stat. § 6-21.2 sets forth the
procedures and limitations applicable to the collection of attorneys’ fees and
accordingly, any provision in the Loan Documents relating to the ability to
collect attorneys’ fees upon default are subject to those limitations;

 

(e) we express no opinion as to the enforceability of any provision of the Loan
Documents denying the holder of any lien inferior to the liens created by the
Loan Documents the ability to require the Agent to marshal assets;

 

(f) we express no opinion as to the right to obtain a receiver, which
determination is subject to equitable principles;

 

(g) we express no opinion with respect to any provision of the Loan Documents
providing that the acceptance by the Agent of a past due installment or other
performance by a party shall not be deemed a waiver of its right to accelerate
the loan or other payment obligation.  A North Carolina Court of Appeals has
held that when the holder of a promissory note regularly accepted late payments,
such holder is deemed to have waived its right to accelerate the debt because of
late payments until it notifies the maker that prompt payments are again
required.  Driftwood Manor Investors v. City Federal Savings & Loan Association,
63 N.C. App. 459, 305 S.E. 2d 204 (1983);

 

(h) we express no opinion with respect to any provision of the Loan Documents
which requires that any amendments or waivers to the Loan Documents must be in
writing;

 

(i) we express no opinion as to the enforceability of any provision of the Loan
Documents which directs the application of sale proceeds other than as required
by N.C. Gen. Stat. § 25-9-615;

 

(j) we express no opinion with respect to any consent to venue, jurisdiction or
service of process provisions;

 

(k) we express no opinion with respect to any choice of law provision;

 

(l) we express no opinion with respect to any severability provision;

 

 

--------------------------------------------------------------------------------

JPMorgan Chase Bank, N.A., as Agent

June 7, 2016

Page 6 of 7

 

 

(m) we express no opinion with respect to any provision of the Loan Documents
purporting to require a party to pay or reimburse attorneys’ fees incurred by
another party or to indemnify another party therefor which may be limited by
applicable law and public policy;  

 

(n) we express no opinion with respect to any waiver of the statute of
limitations contained in the Loan Documents;

 

(o) we express no opinion as to the enforceability of any provision in the Loan
Documents that purports to excuse a party for liability for its own acts;

 

(p) we express no opinion as to the enforceability of any provision in the Loan
Documents that purports to make void any act done in contravention thereof;

 

(q) we express no opinion with respect to any provision purporting to prohibit,
restrict, or condition the assignment of rights to the extent such restriction
on assignability is governed by the Uniform Commercial Code;

 

(r) we express no opinion as to the enforceability of any provision in the Loan
Documents that purports to authorize a party to act in its sole discretion, that
imposes liquidated damages, penalties, late payment charges or an increase in
interest rate after default (in the event such late payment charges or increase
in interest rate is deemed to be a penalty or is otherwise contrary to public
policy) or that relates to evidentiary standards or other standards by which any
of the Loan Documents is to be construed;

 

(s) we express no opinion as to the enforceability of provisions of the Loan
Documents providing for the indemnification of or contribution to a party with
respect to such party’s own negligence or willful misconduct or where such
indemnification or contribution is otherwise contrary to public policy; and

 

(t) we express no opinion with respect to the effectiveness, validity or
enforceability of any provision of the Loan Documents which relates to European
Union Directive 2014/59/EU, the associated EU implementing legislation, or any
law or regulation of any relevant member of the European Economic Area which
implements such directive.  

 

Our opinion is rendered solely in connection with the transactions contemplated
under the Loan Documents and may not be relied upon for any other purpose or in
any manner by any person or entity other than the addressees hereof, except that
we hereby consent to reliance hereon by any future assignee (collectively, the
“Reliance Parties”) of your rights and obligations under the Loan Agreement
pursuant to an assignment that is made and consented to in accordance with the
express provisions of Section 8.06(a) of the Loan Agreement, on the condition
and understanding that (i) this letter speaks only as of the date hereof, (ii)
we have no responsibility or obligation to update this letter, to consider its
applicability or correctness to any person other than its addressee(s), or to
take into account changes in law, facts or any other developments of which we
may later become aware, (iii) any such reliance by a Reliance Party must be
actual and reasonable under the circumstances existing at the time of
assignment, including any changes in law, facts or any other developments known
to or reasonably knowable by the Reliance Party at such time, (iv) in no event
shall any such assignee have any greater rights with respect hereto than did

 

--------------------------------------------------------------------------------

JPMorgan Chase Bank, N.A., as Agent

June 7, 2016

Page 7 of 7

 

 

the addressees, and (v) our consent to such reliance shall in no event
constitute a reissuance of the opinions expressed herein or otherwise extend any
statute of limitations applicable hereto on the date hereof.  

 

No copies of this opinion may be delivered or furnished to any other party other
than a Reliance Party, nor may all or portions of this opinion be quoted,
circulated or referred to in any other document without our prior written
consent, except that copies of this opinion may be provided to any regulatory
agency having supervisory authority over a Reliance Party and except that this
opinion may be used in connection with the assertion of a defense as to which
this opinion is relevant and necessary or in response to a court order or other
legal process.  The opinions expressed in this letter are rendered as of the
date hereof and we express no opinion as to circumstances or events or change in
applicable law that may occur subsequent to such date.

 

Very truly yours,

 

 

 

MOORE & VAN ALLEN PLLC

 

 

 

 

 

--------------------------------------------------------------------------------

 

Schedule I

Lenders

 

JPMorgan Chase Bank, N.A.

BRANCH BANKING AND TRUST COMPANY

PNC BANK, NATIONAL ASSOCIATION

WELLS FARGO BANK, NATIONAL ASSOCIATION

SOUTH STATE BANK

THE NORTHERN TRUST COMPANY

 




 

--------------------------------------------------------------------------------

 

Schedule II

Reviewed Agreements

 

Supplemental Indenture, dated as of March 3, 1995, between the Borrower and
Citibank, N.A. (as successor to NationsBank of Georgia, National Association,
the initial trustee)

 

Second Supplemental Indenture, dated as of November 25, 2015, between the
Borrower and The Bank of New York Mellon Trust Company, N.A., as successor
trustee

 

5.00% Senior Notes due 2016

 

7.00% Senior Notes due 2019

 

3.800% Senior Notes due 2025

 

Fourth Amended and Restated Promissory Note, dated as of December 11, 2015, by
and between the Borrower and Piedmont Coca-Cola Bottling Partnership

 

Amended and Restated Guaranty Agreement, effective as of July 15, 1993, made by
the Borrower and each of the other guarantor parties thereto in favor of Trust
Company Bank and Teachers Insurance and Annuity Association of America

 

Amended and Restated Guaranty Agreement, dated as of May 18, 2000, made by the
Borrower in favor of Wachovia Bank, N.A.

 

Guaranty Agreement, dated as of December 1, 2001, made by the Borrower in favor
of Wachovia Bank, N.A.

 

 




 

--------------------------------------------------------------------------------

 

EXHIBIT D

COMPLIANCE CERTIFICATE

To:

The Lenders parties to the
Loan Agreement Described Below

This Compliance Certificate is furnished pursuant to that certain Loan Agreement
dated as of June 7, 2016 (as amended, modified, renewed or extended from time to
time, the “Agreement”) among Coca-Cola Bottling Co. Consolidated, certain
Lenders and JPMorgan Chase Bank, N.A., as Administrative Agent for the
Lenders.  Unless otherwise defined herein, capitalized terms used in this
Compliance Certificate have the meanings ascribed thereto in the Agreement.

THE UNDERSIGNED HEREBY CERTIFIES THAT:

1. I am the duly elected Chief Financial Officer of the Borrower;

2. I have reviewed the terms of the Agreement and I have made, or have caused to
be made under my supervision, a detailed review of the transactions and
conditions of the Borrower and its Subsidiaries during the accounting period
covered by the attached financial statements;

3. The examinations described in paragraph 2 did not disclose, and I have no
knowledge of, the existence of any condition or event which constitutes a
Default or an Event of Default during or at the end of the accounting period
covered by the attached financial statements or as of the date of this
Certificate, except as set forth below; and

4. Schedule I attached hereto sets forth financial data and computations
evidencing the Borrower’s compliance with certain covenants of the Agreement,
all of which data and computations are true, complete and correct.

Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, the nature of the condition or event, the period during which it has
existed and the action which the Borrower has taken, is taking, or proposes to
take with respect to each such condition or event:

The foregoing certifications, together with the computations set forth in
Schedule I hereto and the financial statements delivered with this Certificate
in support hereof, are made and delivered this ___ day of_________, 20__.

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT E

LIST OF CLOSING DOCUMENTS

COCA-COLA BOTTLING CO. CONSOLIDATED

CREDIT FACILITIES

June 7, 2016

LIST OF CLOSING DOCUMENTS1

A. LOAN DOCUMENTS

1.

Loan Agreement (the “Loan Agreement”) by and among Coca-Cola Bottling Co.
Consolidated, a Delaware corporation (the “Borrower”), the institutions from
time to time parties thereto as Lenders (the “Lenders”) and JPMorgan Chase Bank,
N.A., in its capacity as Administrative Agent for itself and the other Lenders
(the “Administrative Agent”), evidencing a term loan facility to the Borrower
from the Lenders in an initial aggregate principal amount of $300,000,000.

SCHEDULES

Schedule I

--

Lenders and Commitments

Schedule II

--

Existing Liens Securing Indebtedness of $5,000,000 or more

Schedule III

--

Litigation

Schedule IV

--

Subsidiaries

Schedule V

--

Permitted Subsidiary Indebtedness

 

 

 

EXHIBITS

Exhibit A

--

Form of Notice of Borrowing

Exhibit B

--

Form of Assignment and Acceptance

Exhibit C

--

Form of Opinion of Special Counsel to the Borrower

Exhibit D

--

Form of Compliance Certificate of the Borrower

Exhibit E

--

List of Closing Documents

 

 

 

2.

Notes executed by the Borrower in favor of each of the Lenders, if any, which
has requested a note pursuant to Section 2.18(d) of the Loan Agreement.

B. CORPORATE DOCUMENTS

3.

Certificate of the Secretary or an Assistant Secretary of the Borrower
certifying (i) that there have been no changes in the Certificate of
Incorporation or other charter document of the Borrower, as attached thereto and
as certified as of a recent date by the Secretary of State of Delaware, since
the date of the certification thereof by such Secretary of State, (ii) the
By-Laws

 

1 

Each capitalized term used herein and not defined herein shall have the meaning
assigned to such term in the above-defined Loan Agreement.  Items appearing in
bold and italics shall be prepared and/or provided by the Borrower and/or
Borrower’s counsel.

 

--------------------------------------------------------------------------------

- 2 -

or other applicable organizational document, as attached thereto, of the
Borrower as in effect on the date of such certification, (iii) resolutions of
the Board of Directors or other governing body of the Borrower authorizing the
execution, delivery and performance of each Loan Document to which it is a
party, and (iv) the names and true signatures of the incumbent officers of the
Borrower authorized to sign the Loan Documents to which it is a party, and
authorized to request a Borrowing under the Loan Agreement.

4.

Good Standing Certificate for the Borrower from the Secretary of State of
Delaware.

C. OPINION

5.

Opinion of Moore & Van Allen, PLLC, counsel for the Borrower.

D. CLOSING CERTIFICATES AND MISCELLANEOUS

6.

A Certificate signed by the President, a Vice President or a Financial Officer
of the Borrower certifying the following: (i) all of the representations and
warranties of the Borrower set forth in Section 4.01 of the Loan Agreement are
true and correct and (ii) no Default or Event of Default has occurred and is
then continuing.

 

 